UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (86.3%)(a) Shares Value Advertising and marketing services (0.4%) Focus Media Holding, Ltd. ADR (China) (NON) 1,800 $13,446 Agriculture (1.4%) Chaoda Modern Agriculture (Hong Kong) 80,000 46,431 Airlines (2.1%) Air Arabia (United Arab Emirates) (NON) 79,287 20,510 Lan Airlines SA ADR (Chile) 5,725 48,663 Banking (9.7%) Banco do Brasil SA (Brazil) 7,400 45,955 Banco Itau Holding Financeira SA ADR (Brazil) 4,870 56,395 Banco Santander Chile SA ADR (Chile) 1,421 47,319 Credicorp, Ltd. (Bermuda) 844 36,883 Industrial & Commercial Bank of China (China) 136,000 66,891 Unibanco-Uniao de Bancos Brasileiros SA ADR (Brazil) 1,095 70,179 Basic materials (2.4%) Companhia Vale do Rio Doce (CVRD) ADR (Brazil) 2,800 33,432 Companhia Vale do Rio Doce (CVRD) (Preference A) ADR (Brazil) 4,500 49,005 Beverage (2.7%) Companhia de Bebidas das Americas (AmBev) ADR (Brazil) 1,145 49,773 Fomento Economico Mexicano SA de CV ADR (Mexico) 1,472 40,495 Broadcasting (1.2%) Grupo Televisa SA de CV ADR (Mexico) 2,711 40,285 Chemicals (1.2%) Israel Chemicals, Ltd. (Israel) 6,858 40,308 Coal (1.5%) China Shenhua Energy Co., Ltd. (China) 27,500 50,744 Commercial and consumer services (1.3%) LG Corp. (South Korea) 1,541 43,698 Communications equipment (0.7%) Comba Telecom Systems Holdings, Ltd. (Hong Kong) 208,000 22,897 Construction (1.1%) Arabtec Holding Co. (United Arab Emirates) 31,756 38,565 Consumer staples (1.0%) Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 11,100 34,817 Electric utilities (3.3%) CEZ AS (Czech Republic) 1,488 58,635 Enersis SA ADR (Chile) 3,839 50,137 Electronics (3.2%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,000 13,600 Samsung Electronics Co., Ltd. (South Korea) 281 92,952 Engineering and construction (3.2%) Aveng, Ltd. (South Africa) 12,313 35,654 Murray & Roberts Holdings, Ltd. (South Africa) 5,970 29,185 Samsung Engineering Co., Ltd. (South Korea) 1,643 43,699 Financial (1.5%) Shinhan Financial Group Co., Ltd. (South Korea) 2,380 49,558 Food (0.6%) Indofood Sukses Makmur Tbk PT (Indonesia) 261,000 21,277 Homebuilding (1.1%) Desarrolladora Homex SA de CV ADR (Mexico) (NON) 2,259 36,415 Insurance (1.7%) China Life Insurance Co., Ltd. (China) 22,000 56,846 Lodging/Tourism (1.0%) Genting Berhad (Malaysia) 28,300 31,951 Machinery (1.2%) China National Materials Co., Ltd. (China) (NON) 101,000 41,170 Medical technology (2.3%) Aspen Pharmacare Holdings, Ltd. (South Africa) (NON) 10,615 39,617 China Medical Technologies, Inc. ADR (China) 1,761 36,118 Metals (1.8%) POSCO (South Korea) 159 36,752 Usinas Siderurgicas de Minas Gerais (Usiminas) (Preference) (Brazil) 2,400 24,357 Oil and gas (13.5%) China Petroleum & Chemical Corp. (China) 126,000 83,813 CNOOC, Ltd. (Hong Kong) 52,000 42,584 Gazprom (Russia) 25,062 106,363 Lukoil (Russia) 1,884 60,827 Petroleo Brasileiro SA ADR (Preference) (Brazil) 4,640 82,499 Petroleo Brasileiro SA ADR (Brazil) 2,367 49,565 Sasol, Ltd. (South Africa) 936 26,890 Pharmaceuticals (2.9%) Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,272 98,037 Real estate (0.8%) Huaku Development Co., Ltd. (Taiwan) 28,000 27,760 Semiconductor (3.3%) Advanced Semiconductor Engineering Inc. (Taiwan) 50,000 16,740 Greatek Electronics, Inc. (Taiwan) 46,000 26,266 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 54,000 66,664 Software (1.0%) The9, Ltd. ADR (China) (NON) 2,500 32,100 Technology services (1.3%) Shanda Interactive Entertainment, Ltd. ADR (China) (NON) 1,975 42,384 Telecommunications (15.2%) America Movil SAB de CV ADR Ser. L (Mexico) 3,641 109,230 China Mobile, Ltd. (Hong Kong) 10,500 96,264 China Mobile, Ltd. ADR (Hong Kong) 567 25,986 Chunghwa Telecom Co., Ltd. (Taiwan) 32,000 50,264 Globe Telecom, Inc. (Philippines) 2,600 43,978 Mobile Telesystems ADR (Russia) (NON) 1,648 48,847 MTN Group, Ltd. (South Africa) 6,651 69,549 Partner Communications Co., Ltd. (Israel) 2,109 33,048 PT Telekomunikasi (Indonesia) 29,500 14,484 Telekomunikasi Indonesia Tbk PT ADR (Indonesia) 813 15,553 Telephone (0.7%) Telecomunicacoes de Sao Paulo SA ADR (Brazil) 1,234 24,273 Total common stocks (cost $4,090,430) WARRANTS (5.6%)(a)(NON) Expiration date Strike Price Warrants Value Aldar Properties 144A (United Arab Emirates) 1/12/10 AED 0.00001 37,774 $53,174 Housing Development Finance 144A (India) (F) 11/25/09 $ 0.01 869 25,503 Qatar National Bank 144A (Qatar) 10/13/09 0.01 980 37,664 Qatar Telecom 144A (Qatar) 11/30/09 0.01 928 31,383 Turkiye Garanti Bankasi AS 144A (Turkey) 9/29/09 0.01 26,504 38,537 Total warrants (cost $250,470) SHORT-TERM INVESTMENTS (9.2%)(a) Shares Value Federated Prime Obligations Fund 308,709 $308,709 Total short-term investments (cost $308,709) TOTAL INVESTMENTS Total investments (cost $4,649,609)(b) FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $104,137) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Mexican Peso $105,754 $104,137 1/21/09 $(1,617) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Merrill Lynch Capital Services $626 $(204,838) 10/1/09 (1 month USD-LIBOR-BBA MSCI 10 year Total Return Net $(71,561) minus 2.50%) Emerging Markets India USD Index Total Key to holding's currency abbreviations AED United Arab Emirates Dirham USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $3,345,301 . (b) The aggregate identified cost on a tax basis is $4,649,609, resulting in gross unrealized appreciation and depreciation of $32,503 and $1,298,560, respectively, or net unrealized depreciation of $1,266,057. (NON) Non-income-producing security. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On November 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio. At November 30, 2008, liquid assets totaling $73,043 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2008 (as a percentage of Portfolio Value): Brazil 14.4% China 12.5 United States 9.1 South Korea 7.9 Mexico 7.7 Hong Kong 6.9 Russia 6.4 Taiwan 6.0 South Africa 5.9 Israel 5.1 Chile 4.4 United Arab Emirates 3.3 Qatar 2.0 Czech Republic 1.7 Indonesia 1.5 Philippines 1.3 Turkey 1.1 Bermuda 1.1 Malaysia 0.9 India 0.8 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments LLC., does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation inputs Investments in securities Other financial instruments* Level 1 $1,609,932 $ Level 2 1,773,620 (73,178) Level 3 Total $3,383,552 $(73,178) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/08 (Unaudited) SENIOR LOANS (86.6%)(a)(c) Principal amount Value Automotive (3.1%) Allison Transmission bank term loan FRN Ser. B, 4.996s, 2014 $3,468,131 $2,066,014 Dana Corp. bank term loan FRN 7.167s, 2015 2,069,565 1,227,941 Federal Mogul Corp. bank term loan FRN Ser. B, 3.907s, 2014 1,241,737 616,730 Federal Mogul Corp. bank term loan FRN Ser. C, 3.429s, 2015 633,539 314,658 Ford Motor Co. bank term loan FRN Ser. C, 4.943s, 2013 937,614 375,046 General Motors Corp. bank term loan FRN 4.568s, 2013 937,614 360,981 Lear Corp bank term loan FRN 5.02s, 2013 1,376,685 640,159 Navistar Financial Corp. bank term loan FRN 4.913s, 2012 361,333 195,120 Navistar International Corp. bank term loan FRN 4.686s, 2012 993,667 536,580 TRW Automotive, Inc. bank term loan FRN Ser. B, 5.211s, 2014 1,115,875 767,164 United Components, Inc. bank term loan FRN Ser. D, 4.39s, 2012 422,222 304,000 Basic materials (5.9%) Aleris International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2013 1,926,999 1,059,849 Celanese Corp. bank term loan FRN Ser. B, 5.553s, 2014 2,410,152 1,824,830 Domtar Corp. bank term loan FRN 3.553s, 2014 (Canada) 1,590,078 1,194,325 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.299s, 2013 1,385,887 1,063,283 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 4.563s, 2012 2,314,659 1,775,858 Huntsman International, LLC bank term loan FRN Ser. B, 3.186s, 2012 1,740,000 1,141,440 Nalco Co. bank term loan FRN Ser. B, 7.102s, 2010 1,000,000 886,000 NewPage Holding Corp. bank term loan FRN 7s, 2014 1,865,152 1,368,555 Novelis, Inc. bank term loan FRN Ser. B, 5.77s, 2014 813,106 502,499 Novelis, Inc. bank term loan FRN Ser. B, 5.77s, 2014 1,788,832 1,105,498 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 3.546s, 2012 1,380,185 1,105,298 Smurfit-Stone Container Corp. bank term loan FRN 3.826s, 2010 94,140 69,873 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 4.897s, 2011 28,379 21,064 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 4.883s, 2011 622 461 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 5 1/8s, 2011 303,604 224,667 Tube City IMS Corp. bank term loan FRN 6.012s, 2014 967,771 638,729 Tube City IMS Corp. bank term loan FRN 3.662s, 2014 119,092 78,601 Broadcasting (2.1%) Citadel Communications bank term loan FRN Ser. B, 4.277s, 2014 1,715,000 617,400 Cumulus Media, Inc. bank term loan FRN Ser. B, 3.506s, 2014 2,341,110 1,053,499 Spanish Broadcasting Systems, Inc. bank term loan FRN 5.52s, 2012 2,370,076 853,227 Univision Communications, Inc. bank term loan FRN Ser. B, 3.686s, 2014 2,600,000 1,155,700 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.258s, 2012 2,371,612 1,259,326 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.258s, 2012 185,982 98,756 Building materials (0.2%) Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 631,110 482,799 Cable television (4.2%) Atlantic Broadband Financial, LLC bank term loan FRN 6.02s, 2011 797,975 674,289 Cablevision Systems Corp. bank term loan FRN 4.569s, 2013 1,397,769 1,157,042 Cebridge Connections, Inc. bank term loan FRN Ser. B, 6.161s, 2013 3,743,000 2,493,253 Charter Communications, Inc. bank term loan FRN 6.262s, 2014 1,000,000 600,000 Charter Communications, Inc. bank term loan FRN 5.06s, 2014 2,970,750 1,996,591 Mediacom Communications Corp. bank term loan FRN Ser. C, 2.59s, 2015 1,599,199 1,095,451 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2.84s, 2015 884,250 622,512 UPC Broadband Holding BV bank term loan FRN 4.6s, 2014 (Netherlands) 2,000,000 1,412,000 Capital goods (9.5%) Berry Plastics Holding Corp. bank term loan FRN 4.178s, 2015 2,299,750 1,519,114 Blount, Inc. bank term loan FRN Ser. B, 3.373s, 2010 3,251,144 2,763,473 Graham Packaging Co., LP bank term loan FRN 5.509s, 2011 2,546,000 1,932,233 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.562s, 2014 168,734 88,465 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 2,883,134 1,511,587 Hexcel Corp. bank term loan FRN 5.802s, 2012 932,663 839,396 Hexcel Corp. bank term loan FRN Ser. B, 5.386s, 2012 1,000,028 865,024 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 2,800,000 1,990,800 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.952s, 2014 1,957,737 1,399,782 Polypore, Inc. bank term loan FRN Ser. B, 5.14s, 2014 972,688 646,837 Rexnord Corp. bank term loan FRN Ser. B, 6.024s, 2013 2,195,902 1,753,976 Rexnord Corp. bank term loan FRN Ser. B, 5.762s, 2013 1,151,783 919,986 Sensata Technologies BV bank term loan FRN 5.257s, 2013 (Netherlands) 1,822,702 1,049,876 Sequa Corp. bank term loan FRN 6.354s, 2014 1,589,947 1,085,139 Transdigm, Inc. bank term loan FRN 5.21s, 2013 2,805,000 2,117,775 Wesco Aircraft Hardware Corp. bank term loan FRN 7.19s, 2014 485,000 354,050 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 2,479,875 1,901,238 Commercial and consumer services (1.0%) Aramark Corp. bank term loan FRN 3.762s, 2014 178,725 141,550 Aramark Corp. bank term loan FRN Ser. B, 5.637s, 2014 2,813,243 2,228,089 Consumer (0.4%) Yankee Candle Co., Inc. bank term loan FRN 5.731s, 2014 1,938,865 1,042,140 Consumer staples (7.9%) Constellation Brands, Inc. bank term loan FRN Ser. B, 4.327s, 2013 2,187,004 1,863,601 Dean Foods Co. bank term loan FRN Ser. B, 5.24s, 2014 3,038,500 2,431,885 Del Monte Corp. bank term loan FRN Ser. B, 4.235s, 2012 840,831 763,354 Dole Food Co., Inc. bank term loan FRN Ser. B, 3.671s, 2013 350,956 246,672 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.174s, 2013 1,307,562 919,029 Dole Food Co., Inc. bank term loan FRN Ser. C, 4.689s, 2013 198,010 139,173 Jarden Corp. bank term loan FRN Ser. B1, 5.512s, 2012 971,908 759,546 Jarden Corp. bank term loan FRN Ser. B2, 5.512s, 2012 1,969,466 1,539,137 NPC International, Inc. bank term loan FRN Ser. B, 5.266s, 2013 1,021,816 694,835 Pantry, Inc. (The) bank term loan FRN 3.19s, 2014 1,366,875 902,137 Pantry, Inc. (The) bank term loan FRN 3.19s, 2014 393,502 259,711 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.423s, 2014 1,914,803 1,290,897 Prestige Brands, Inc. bank term loan FRN Ser. B, 5.256s, 2011 1,043,044 829,220 Rite-Aid Corp. bank term loan FRN Ser. B, 5.014s, 2014 547,250 368,026 Spectrum Brands, Inc. bank term loan FRN 2.7s, 2013 98,410 58,455 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.387s, 2013 1,929,092 1,145,880 Supervalu, Inc. bank term loan FRN Ser. B, 2.381s, 2012 2,992,315 2,335,502 Ticketmaster bank term loan FRN Ser. B, 6.64s, 2014 1,265,000 999,350 WM Wrigley Jr., Co. bank term loan FRN Ser. B, 7 3/4s, 2014 1,425,000 1,323,792 Energy (6.7%) CR Gas Storage bank term loan FRN 4.847s, 2013 103,902 81,044 CR Gas Storage bank term loan FRN 4.843s, 2013 39,828 31,066 CR Gas Storage bank term loan FRN Ser. B, 4.847s, 2013 639,942 499,155 CR Gas Storage bank term loan FRN Ser. DD, 4.844s, 2013 70,382 54,898 Dresser, Inc. bank term loan FRN 7.854s, 2014 2,490,000 1,696,313 Energy Solutions, Inc. bank term loan FRN Ser. A, 3.65s, 2013 69,338 48,537 Energy Transfer Equity, LP bank term loan FRN Ser. B, 4.138s, 2012 2,775,000 2,256,075 Enterprise GP Holdings, LP bank term loan FRN 5.639s, 2014 1,000,000 810,000 EPCO Holding, Inc. bank term loan FRN Ser. A, 2.414s, 2012 2,325,000 2,022,750 Hercules Offshore, Inc. bank term loan FRN Ser. B, 5.64s, 2013 964,408 619,632 IFM Holding Co. bank term loan FRN 4.198s, 2014 339,820 270,157 MEG Energy Corp. bank term loan FRN 5.76s, 2013 (Canada) 1,803,750 1,208,513 MEG Energy Corp. bank term loan FRN Ser. DD, 5.76s, 2013 (Canada) 1,341,563 898,847 Petroleum Geo-Services ASA bank term loan FRN 5.51s, 2015 (Norway) 1,115,951 820,224 Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 229,688 165,375 Reliant Energy, Inc. bank term loan FRN 2.73s, 2014 2,435,000 1,744,069 Targa Resources, Inc. bank term loan FRN 5.97s, 2012 1,599,797 1,141,188 Targa Resources, Inc. bank term loan FRN 3.637s, 2012 911,704 650,348 Western Refining, Inc. bank term loan FRN Ser. B, 9 1/4s, 2014 1,895,202 1,070,789 Entertainment (2.9%) AMC Entertainment, Inc. bank term loan FRN 2.193s, 2013 897,692 681,797 Cinemark USA, Inc. bank term loan FRN 3.66s, 2013 1,679,509 1,264,430 MGM Studios, Inc. bank term loan FRN Ser. B, 7.012s, 2011 2,242,500 1,005,920 National Cinemedia, Inc. bank term loan FRN 4.57s, 2015 360,000 227,314 Regal Cinemas, Inc. bank term loan FRN Ser. B, 5.262s, 2010 962,217 716,584 Six Flags Theme Parks bank term loan FRN 4.344s, 2015 3,337,750 2,048,544 Universal City Development Partners bank term loan FRN Ser. B, 6.447s, 2011 1,316,487 1,112,431 Financials (2.1%) Capital Automotive, LP bank term loan FRN 4.6s, 2010 1,400,000 586,600 General Growth Properties, Inc. bank term loan FRN Ser. A, 2.92s, 2010 3,000,000 636,000 Hub International, Ltd. bank term loan FRN Ser. B, 6.262s, 2014 935,866 568,539 Hub International, Ltd. bank term loan FRN Ser. DD, 6.262s, 2014 210,350 127,788 Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.936s, 2014 1,060,000 908,950 LNR Property Corp. bank term loan FRN Ser. B, 6.44s, 2011 1,276,000 618,860 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.238s, 2014 2,445,219 1,116,069 Tishman Speyer Real Estate bank term loan FRN 3.23s, 2012 1,550,000 542,500 Gaming and lottery (2.9%) CCM Merger, Inc. bank term loan FRN Ser. B, 5.152s, 2012 2,563,572 1,153,607 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.43s, 2014 938,636 351,989 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.585s, 2014 (U) 536,364 201,136 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4.613s, 2014 1,717,465 772,859 Harrah's Operating Co., Inc. bank term loan FRN Ser. B3, 5.193s, 2015 1,795,489 1,046,434 Isle of Capri Casinos, Inc. bank term loan FRN 5.512s, 2014 1,742,003 1,077,138 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5.512s, 2014 539,519 333,602 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5.512s, 2014 696,801 430,855 Seminole Tribe of Florida bank term loan FRN Ser. B1, 5.198s, 2014 116,760 92,241 Seminole Tribe of Florida bank term loan FRN Ser. B2, 5.313s, 2014 420,405 332,120 Seminole Tribe of Florida bank term loan FRN Ser. B3, 5.313s, 2014 386,640 305,445 Tropicana Entertainment bank term loan FRN Ser. B, 5 1/4s, 2011 3,506,285 950,203 Health care (10.3%) Accellent, Inc. bank term loan FRN Ser. B, 4.694s, 2012 1,151,330 759,878 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 7.012s, 2015 1,786,102 1,285,994 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 7.012s, 2015 (U) 449,900 323,928 Biomet, Inc. bank term loan FRN Ser. B, 6.762s, 2015 2,114,322 1,715,905 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.394s, 2014 3,665,599 2,684,480 Community Health Systems, Inc. bank term loan FRN Ser. DD, 0.5s, 2014 (U) 205,801 150,717 Davita, Inc. bank term loan FRN Ser. B, 4.725s, 2012 2,000,000 1,694,376 Fenwal Controls of Japan, Ltd. bank term loan FRN 4.444s, 2014 (Japan) 1,932,713 1,227,273 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 4.848s, 2014 (Japan) 327,024 207,660 Fresenius SE bank term loan FRN Ser. B1, 6 3/4s, 2014 (Germany) 649,894 590,863 Fresenius SE bank term loan FRN Ser. B2, 6 3/4s, 2014 (Germany) 350,106 318,304 HCA, Inc. bank term loan FRN Ser. B, 6.012s, 2013 3,335,829 2,493,879 Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 1,302,507 871,594 Healthsouth Corp. bank term loan FRN Ser. B, 4.27s, 2013 1,892,930 1,483,847 Hologic, Inc. bank term loan FRN Ser. B, 4 7/8s, 2013 336,350 292,624 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 97,562 72,562 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 5.118s, 2014 1,054,679 784,417 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 5.118s, 2014 364,942 271,426 Select Medical Corp. bank term loan FRN Ser. B, 4.151s, 2012 1,728,355 1,284,743 Sun Healthcare Group, Inc. bank term loan FRN 2.701s, 2014 267,062 189,614 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.823s, 2014 1,185,118 841,434 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 5.014s, 2014 161,672 114,787 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 5.762s, 2015 2,587,250 1,500,605 United Surgical Partners International, Inc. bank term loan FRN 4.457s, 2014 2,414,454 1,533,178 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 3.48s, 2014 (U) 354,839 225,323 Vanguard Health Systems, Inc. bank term loan FRN 5.042s, 2011 2,182,806 1,781,716 Homebuilding (0.7%) Realogy Corp. bank term loan FRN 2.3s, 2013 609,186 348,378 Realogy Corp. bank term loan FRN Ser. B, 5.706s, 2013 2,262,689 1,293,976 Household furniture and appliances (0.7%) National Bedding Co. bank term loan FRN 5s, 2012 1,350,000 577,125 National Bedding Co. bank term loan FRN 4.926s, 2011 1,742,081 1,004,601 Media (2.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.644s, 2013 1,764,757 1,258,859 Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 2,100,491 681,160 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.763s, 2011 231,655 134,360 VNU Group BV bank term loan FRN Ser. B, 4.229s, 2013 (Netherlands) 3,628,071 2,403,031 Warner Music Group bank term loan FRN Ser. B, 4.387s, 2011 1,151,673 900,225 Publishing (2.4%) Cenveo, Inc. bank term loan FRN Ser. C, 4.954s, 2014 1,928,143 1,234,012 Cenveo, Inc. bank term loan FRN Ser. DD, 4.954s, 2014 71,152 45,537 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7.538s, 2014 1,555,000 699,750 GateHouse Media, Inc. bank term loan FRN Ser. B, 5.07s, 2014 175,000 40,250 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.2s, 2014 2,694,565 619,750 GateHouse Media, Inc. bank term loan FRN Ser. DD, 9.076s, 2014 1,005,435 231,250 Penton Media, Inc. bank term loan FRN 5.635s, 2013 2,068,500 982,538 Reader's Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.469s, 2014 2,251,630 788,071 Tribune Co. bank term loan FRN Ser. B, 6s, 2014 4,264,063 1,197,489 Regional Bells (0.4%) Fairpoint Communications, Inc. bank term loan FRN Ser. B, 6.563s, 2015 1,365,000 851,760 Retail (2.1%) Claire's Stores, Inc. bank term loan FRN 4.893s, 2014 748,106 307,425 Dollar General Corp. bank term loan FRN 5.761s, 2013 1,900,000 1,458,725 J Crew Operating Corp. bank term loan FRN Ser. B, 4.153s, 2013 175,439 145,614 Michaels Stores, Inc. bank term loan FRN Ser. B, 4.055s, 2013 2,484,228 1,217,272 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.565s, 2013 3,258,523 2,036,577 Technology (5.6%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 6.068s, 2013 2,885,911 1,760,405 Compucom Systems, Inc. bank term loan FRN 6.68s, 2014 586,619 410,633 First Data Corp. bank term loan FRN Ser. B1, 4.345s, 2014 607,337 410,711 First Data Corp. bank term loan FRN Ser. B3, 5.982s, 2014 1,833,260 1,237,451 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.069s, 2014 (Singapore) 239,766 161,442 Flextronics International, Ltd. bank term loan FRN Ser. B, 6.155s, 2014 (Singapore) 834,384 561,819 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.6s, 2013 2,711,254 1,550,498 Macrovision Solutions Corp. bank term loan FRN 7.417s, 2013 463,838 389,624 ON Semiconductor Corp. bank term loan FRN 3.186s, 2013 689,500 517,125 Open Solutions, Inc. bank term loan FRN Ser. B, 5.955s, 2014 673,330 201,999 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 5.739s, 2014 1,702,800 726,529 Reynolds & Reynolds Co. (The) bank term loan FRN 3.186s, 2012 1,969,448 1,171,822 Sabre Holdings Corp. bank term loan FRN 5.251s, 2014 3,741,459 1,469,563 SunGard Data Systems, Inc. bank term loan FRN 4.003s, 2014 3,104,613 2,165,952 Travelport bank term loan FRN 6.262s, 2013 236,438 109,268 Travelport bank term loan FRN Ser. B, 6.012s, 2013 1,178,358 544,570 Telecommunications (5.2%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.316s, 2015 646,734 612,421 Alltel Communications, Inc. bank term loan FRN Ser. B3, 4.123s, 2015 1,540,784 1,468,560 American Cellular Corp. bank term loan FRN Ser. DD, 0.5s, 2013 (U) 506,250 503,086 Crown Castle International Corp. bank term loan FRN 5.376s, 2014 2,053,613 1,475,521 Intelsat Corp. bank term loan FRN Ser. B2, 6.65s, 2011 368,245 282,513 Intelsat Corp. bank term loan FRN Ser. B2-A, 6.65s, 2013 368,356 282,598 Intelsat Corp. bank term loan FRN Ser. B2-C, 6.65s, 2013 368,245 282,513 Intelsat, Ltd. bank term loan FRN 6.883s, 2014 (Bermuda) 625,000 479,167 Intelsat, Ltd. bank term loan FRN Ser. B, 2.193s, 2013 (Bermuda) 1,616,645 1,322,416 Level 3 Communications, Inc. bank term loan FRN 7s, 2014 1,650,000 1,061,499 MetroPCS Wireless, Inc. bank term loan FRN 4.843s, 2013 2,589,521 2,006,879 PAETEC Holding Corp. bank term loan FRN 3.936s, 2013 1,399,425 916,623 West Corp. bank term loan FRN 4.207s, 2013 2,869,041 1,780,598 Telephone (1.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 1,142,833 932,124 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.691s, 2013 2,137,682 1,670,064 Textiles (1.0%) Hanesbrands, Inc. bank term loan FRN 6.031s, 2013 1,778,170 1,415,313 Levi Strauss & Co. bank term loan FRN 3.659s, 2014 1,400,000 910,000 Tire and rubber (0.8%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 6.313s, 2012 221,773 99,798 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 6.313s, 2012 554,121 249,354 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. D, 6.313s, 2012 632,125 271,814 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.9s, 2010 2,000,000 1,250,000 Transportation (0.1%) Delta Airlines, Inc. bank term loan FRN 4.596s, 2012 117,000 77,366 UAL Corp. bank term loan FRN Ser. B, 3.438s, 2014 591,044 273,062 Utilities and power (5.1%) Calpine Corp. bank term loan FRN Ser. B, 6.645s, 2014 2,800,540 1,959,378 Dynegy Holdings, Inc. bank term loan FRN 2.94s, 2013 2,587,617 1,907,289 Dynegy Holdings, Inc. bank term loan FRN 2.94s, 2013 234,255 172,665 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 5.547s, 2014 2,922,024 1,975,288 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 5.283s, 2014 1,041,969 703,068 Mirant North America, LLC bank term loan FRN 3.161s, 2013 1,182,018 958,419 NRG Energy, Inc. bank term loan FRN 5.412s, 2014 971,285 805,195 NRG Energy, Inc. bank term loan FRN 5.262s, 2014 1,977,014 1,638,945 TPF Generation Holdings, LLC bank term loan FRN 5.762s, 2013 132,138 110,886 TPF Generation Holdings, LLC bank term loan FRN 3.662s, 2013 421,520 353,725 TPF Generation Holdings, LLC bank term loan FRN Ser. B, 5.762s, 2013 2,006,634 1,683,901 Total senior loans (cost $315,464,744) CORPORATE BONDS AND NOTES (5.9%)(a) Principal amount Value Basic materials (0.4%) Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 $655,000 $255,450 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.819s, 2013 (Netherlands) 265,000 159,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC sec. FRN 6.649s, 2014 1,000,000 490,000 Capital goods (0.4%) Berry Plastics Holding Corp. sec. FRN 6.694s, 2014 1,000,000 470,000 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 1,000,000 570,000 Communication services (0.7%) iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 440,000 308,000 Level 3 Financing, Inc. 144A company guaranty FRN 6.845s, 2015 1,000,000 435,000 Qwest Corp. sr. notes FRN 6.069s, 2013 1,250,000 875,000 Consumer cyclicals (1.6%) Autonation, Inc. company guaranty sr. unsec. notes FRN 6.753s, 2013 1,000,000 635,000 Ford Motor Credit Co., LLC sr. unsec. FRN 7.569s, 2012 2,200,000 836,000 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.81s, 2012 500,000 200,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,000,000 567,500 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.319s, 2014 1,090,000 632,200 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 1,000,000 700,000 Universal City Florida Holding Co. sr. unsec. notes FRN 7.943s, 2010 670,000 308,200 Energy (0.5%) El Paso Corp. sr. unsec. notes 7 3/4s, 2010 1,000,000 893,197 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 7.508s, 2014 425,000 283,744 Financials (0.3%) GMAC, LLC sr. unsec. unsub. notes FRN 3.399s, 2009 1,000,000 650,000 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 190,000 78,138 Health care (0.8%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,555,000 1,526,613 US Oncology Holdings, Inc. sr. unsec. notes FRN 8.334s, 2012 (PIK) 526,000 341,900 Technology (0.3%) Freescale Semiconductor, Inc. sr. unsec. FRN 6.694s, 2014 750,000 183,750 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 750,000 243,750 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 7.503s, 2013 (Netherlands) 1,515,000 374,963 Utilities and power (0.9%) Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 705,000 602,775 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 500,000 485,000 Teco Energy, Inc. sr. notes FRN 5.193s, 2010 1,000,000 960,038 Total corporate bonds and notes (cost $24,883,879) SHORT-TERM INVESTMENTS (8.1%)(a) Principal amount/shares Value U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 (SEG) $25,000 $24,899 Federated Prime Obligations Fund 19,339,617 19,339,617 Total short-term investments (cost $19,364,516) TOTAL INVESTMENTS Total investments (cost $359,713,139) (b) FUTURES CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 2 yr (Short) 7 $1,517,688 Mar-09 $(7,879) Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Citibank, N.A., New York $2,140,000 1/23/17 5.2675% 3 month USD-LIBOR-BBA $(366,724) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 $ $235,000 (F) 6/20/12 230 bp $(193,515) Credit Suisse International Harrahs Operating Co., Inc., 5 5/8%, 6/1/15 Caa3 560,000 3/20/09 600 bp (46,588) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at November 30, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. NOTES (a) Percentages indicated are based on net assets of $239,986,631. (b) The aggregate identified cost on a tax basis is $359,717,202, resulting in gross unrealized appreciation and depreciation of $9,463 and $118,499,875, respectively, or net unrealized depreciation of $118,490,412. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (U) These securities, in part or in entirety, represent unfunded loan commitments. As of November 30, 2008, the fund had unfunded loan commitments of $1,262,006, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments American Cellular Corp. $506,250 Bausch & Lomb, Inc. 179,960 Community Health Systems, Inc. 205,801 Golden Nugget, Inc. 357,576 United Surgical Partners International, Inc. 12,419 Totals $1,262,006 At November 30, 2008, liquid assets totaling $795,000 have been designated as collateral for open swap contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at November 30, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right toreceive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $449,897 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $162,339,825 and $167,653,834, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $19,339,617 $(7,879) Level 2 221,887,173 (606,827) Level 3 Total $241,226,790 $(614,706) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 11/30/08 (Unaudited) CORPORATE BONDS AND NOTES (34.5%)(a) Principal amount Value Basic materials (2.2%) AK Steel Corp. company guaranty 7 3/4s, 2012 $10,000 $7,025 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 15,000 900 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) 10,000 6,914 ARCO Chemical Co. debs. 10 1/4s, 2010 10,000 7,500 BHP Billton Finance USA, Ltd. company guaranty unsec. notes 5.4s, 2017 (Australia) 5,000 4,298 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 5,000 1,950 Century Aluminum Co. company guaranty 7 1/2s, 2014 5,000 2,875 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 3,000 2,970 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 20,000 20,371 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 27,000 21,128 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 103,000 71,070 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 10,000 7,250 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 5,000 3,097 Georgia-Pacific Corp. debs. 9 1/2s, 2011 5,000 4,375 Georgia-Pacific Corp. sr. notes 8s, 2024 5,000 3,225 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 10,000 7,350 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,000 4,650 Glancore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 100,000 69,213 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 5,000 2,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 20,000 13,200 International Paper Co. bonds 7.95s, 2018 5,000 3,925 International Paper Co. bonds 7.4s, 2014 30,000 24,237 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 3,000 840 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 70,000 27,125 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 5,000 4,755 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 10,000 8,600 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 5,000 4,250 NewPage Corp. company guaranty 10s, 2012 100,000 54,000 NewPage Holding Corp. sr. notes FRN 10.265s, 2013 (PIK) 1,551 543 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 30,000 16,950 Novelis, Inc. company guaranty 7 1/4s, 2015 50,000 29,000 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 165,000 151,128 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 85,000 80,396 Sealed Air Corp. 144A notes 5 5/8s, 2013 100,000 99,893 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 5,000 1,325 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 115,000 70,725 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 5,000 3,050 Tube City IMS Corp. company guaranty 9 3/4s, 2015 10,000 5,000 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 10,000 3,700 Verso Paper Holdings, LLC/Verso Paper, Inc. sec. notes 9 1/8s, 2014 50,000 24,000 Capital goods (1.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 105,000 89,775 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 20,000 14,800 Berry Plastics Holding Corp. sec. FRN 6.694s, 2014 100,000 47,000 Eaton Corp. notes 5.6s, 2018 10,000 9,194 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 10,000 5,700 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 105,000 34,125 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 15,000 11,400 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 105,000 87,150 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 10,000 8,100 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,000 4,890 Owens-Illinois, Inc. debs. 7 1/2s, 2010 100,000 96,000 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 60,000 55,838 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 50,000 31,000 Titan International, Inc. company guaranty 8s, 2012 5,000 3,900 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 20,000 18,666 WCA Waste Corp. company guaranty 9 1/4s, 2014 5,000 4,000 Communication services (3.9%) ALLTEL Corp. sr. notes 7s, 2012 280,000 263,200 American Tower Corp. 144A sr. notes 7s, 2017 5,000 4,300 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 20,000 20,250 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 21,556 British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) 110,000 109,410 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 120,000 98,400 CCH I, LLC sec. notes 11s, 2015 15,000 3,975 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 30,000 15,225 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 115,000 54,625 Centennial Communications Corp. sr. notes 10s, 2013 5,000 5,025 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 55,000 44,000 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 10,000 10,034 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 15,000 12,578 Comcast Corp. unsec. bonds 6.4s, 2038 10,000 7,871 Cox Communications, Inc. unsec. sr. notes 4 5/8s, 2010 100,000 93,863 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 45,000 35,719 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 10,000 8,375 Embarq Corp. notes 7.082s, 2016 40,000 28,400 Embarq Corp. sr. unsec. unsub. notes 6.738s, 2013 140,000 110,600 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 (In default) 5,000 200 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 110,000 96,525 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 135,000 108,000 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 5,000 3,500 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 120,000 63,000 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 5,000 2,413 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 120,000 98,400 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 5,000 2,788 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 100,000 65,000 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 15,000 12,375 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 5,000 4,544 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 15,000 13,436 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 5,000 3,950 Verizon Communications, Inc. sr. unsec. unsub. notes 8.95s, 2039 15,000 15,495 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 10,000 10,197 Verizon Wireless, Inc. 144A sr. unsec. unsub. notes 8 1/2s, 2018 25,000 25,331 West Corp. company guaranty 9 1/2s, 2014 105,000 55,650 Windstream Corp. company guaranty 8 5/8s, 2016 30,000 23,400 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 4,125 Conglomerates (%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 5,000 4,782 Consumer cyclicals (6.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 2,925 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,000 3,425 Allison Transmission 144A company guaranty 11s, 2015 50,000 24,500 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 3,550 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 5,000 2,125 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 182 77 Aramark Corp. company guaranty 8 1/2s, 2015 5,000 4,150 Aramark Corp. company guaranty FRN 6.693s, 2015 100,000 70,000 ArvinMeritor, Inc. notes 8 3/4s, 2012 2,000 980 Associated Materials, Inc. company guaranty 9 3/4s, 2012 105,000 89,775 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 5,000 1,225 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 20,000 3,000 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 60,000 33,900 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 12,000 4,680 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 10,000 7,675 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 10,000 8,200 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (PIK) 10,000 1,000 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 10,000 6,100 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 5,000 750 Corrections Corporation of America sr. notes 7 1/2s, 2011 5,000 4,750 D.R. Horton, Inc. company guaranty 8s, 2009 5,000 4,900 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 5,000 4,881 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 5,000 4,016 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 130,000 105,625 Echostar DBS Corp. company guaranty 7 1/8s, 2016 25,000 17,750 Echostar DBS Corp. sr. notes 6 3/8s, 2011 110,000 93,500 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 140,000 107,471 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 95,000 45,600 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 65,000 39,687 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 16,000 11,920 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 5,000 3,225 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 80,000 35,509 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 100,000 22,250 Hertz Corp. company guaranty 8 7/8s, 2014 110,000 56,788 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 10,000 6,650 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 115,000 86,250 Idearc, Inc. company guaranty 8s, 2016 45,000 3,713 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 10,000 4,250 Jostens IH Corp. company guaranty 7 5/8s, 2012 10,000 8,000 KB Home company guaranty 6 3/8s, 2011 50,000 37,000 Lamar Media Corp. company guaranty 7 1/4s, 2013 10,000 7,925 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 5,000 3,625 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 2,800 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 105,000 63,000 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 3,000 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 65,000 63,700 Limited Brands, Inc. sr. unsec. notes 6 1/8s, 2012 40,000 30,319 Marriott International, Inc. sr. unsec. unsub. notes 4 5/8s, 2012 120,000 92,108 Masco Corp. sr. unsec. notes 5.85s, 2017 100,000 68,417 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 130,000 49,400 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 155,000 135,269 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 45,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 165,000 93,638 MGM Mirage, Inc. company guaranty 6s, 2009 15,000 12,150 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 1,100 Michaels Stores, Inc. company guaranty 10s, 2014 110,000 34,650 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 (PIK) 115,000 48,875 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 130,000 48,100 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014 (STP) 5,000 1,150 Pearson Dollar Finance Two PLC 144A company guaranty sr. notes 6 1/4s, 2018 (United Kingdom) 200,000 173,875 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 10,000 5,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 105,000 76,650 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 1,000 130 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 19,000 5,035 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 5,000 1,238 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 105,000 25,725 Station Casinos, Inc. sr. notes 6s, 2012 5,000 1,550 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 15,000 1,275 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 105,000 45,150 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 10,000 7,600 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 10,000 7,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 5,000 3,500 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 115,000 35,075 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 10,000 8,354 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 5,000 4,384 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 15,000 12,450 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 90,000 13,050 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 46,000 UCI Holdco, Inc. sr. unsec. notes FRN 10.319s, 2013 (PIK) 12,239 3,916 United Auto Group, Inc. company guaranty 7 3/4s, 2016 5,000 1,825 Vertis, Inc. company guaranty sr. notes zero %, 2014 (F)(PIK) 3,516 281 Viacom, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 70,000 60,988 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 20,000 14,150 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 105,000 48,825 Consumer staples (2.7%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 10,000 10,085 Anheuser-Busch Cos., Inc. sr. unsec. notes 5.6s, 2017 100,000 88,685 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) 5,000 13 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 3,400 Dean Foods Co. company guaranty 7s, 2016 110,000 85,525 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 110,000 99,550 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 3,400 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 5,000 4,829 Jarden Corp. company guaranty 7 1/2s, 2017 105,000 68,250 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 85,000 75,848 OSI Restaurant Partners, Inc. company guaranty 10s, 2015 5,000 1,000 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 5,000 3,300 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 5,000 2,800 Reynolds American, Inc. company guaranty 7 1/4s, 2013 10,000 8,682 Rite Aid Corp. company guaranty 9 1/2s, 2017 100,000 29,500 Rite Aid Corp. sec. notes 7 1/2s, 2017 5,000 2,850 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 15,000 13,315 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 10,000 2,000 Supervalu, Inc. notes 7 7/8s, 2009 240,000 228,000 Supervalu, Inc. sr. unsec. notes 7 1/2s, 2014 5,000 3,900 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 120,000 99,912 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 100,000 70,000 Universal Corp. MTNC notes 5.2s, 2013 100,000 91,717 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 80,000 65,855 Energy (2.6%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 15,000 12,075 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 6,000 2,220 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 1,850 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 10,238 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 110,000 87,450 Complete Production Services, Inc. company guaranty 8s, 2016 10,000 6,300 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 105,000 43,050 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 5,000 3,750 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 115,000 59,800 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 3,425 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 5,000 3,850 Encore Acquisition Co. sr. sub. notes 6s, 2015 100,000 66,000 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 15,000 12,267 EOG Resources, Inc. notes 6 7/8s, 2018 15,000 15,166 Forest Oil Corp. sr. notes 8s, 2011 5,000 4,375 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 5,000 3,350 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 135,000 70,875 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 3,338 Kerr-McGee Corp. sec. notes 6.95s, 2024 5,000 4,143 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 15,000 10,463 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 100,000 67,750 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 10,000 7,200 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 5,000 3,825 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 5,000 3,650 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 5,000 1,950 Peabody Energy Corp. company guaranty 7 3/8s, 2016 115,000 98,900 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 5,000 3,933 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 65,000 49,725 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 50,000 35,250 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 15,000 10,275 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 100,000 64,500 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 10,000 7,250 Plains Exploration & Production Co. company guaranty 7s, 2017 105,000 70,350 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 5,000 4,263 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 5,000 2,875 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 69,000 SandRidge Energy, Inc. sr. notes 8s, 2018 10,000 6,400 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 40,000 14,900 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 50,000 27,500 Williams Cos., Inc. (The) notes 8 3/4s, 2032 15,000 10,950 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 10,000 7,650 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 10,000 8,220 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 5,000 4,270 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 5,000 4,615 Financials (4.8%) Aetna, Inc. sr. unsec 6 1/2s, 2018 10,000 8,899 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 5.323s, 2027 20,000 14,273 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 40,000 30,612 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 40,000 40,496 Berkshire Hathaway Finance Corp. 144A company guaranty sr. notes 5.4s, 2018 15,000 13,705 Chubb Corp. (The) sr. notes 6 1/2s, 2038 5,000 4,214 Citigroup, Inc. sr. notes 6 1/2s, 2013 25,000 23,810 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 30,000 27,420 CNA Financial Corp. unsec. notes 6 1/2s, 2016 135,000 89,861 CNA Financial Corp. unsec. notes 6s, 2011 5,000 4,271 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 40,000 38,340 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 10,000 7,847 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 15,000 6,750 Fleet Capital Trust V bank guaranty FRN 3.876s, 2028 20,000 14,492 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 2.435s, 2016 20,000 14,993 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 35,000 28,654 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 5,000 3,257 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 105,000 55,679 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 5,000 1,750 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 5,000 1,750 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 15,000 5,764 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 3,000 975 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 10,000 3,500 GMAC, LLC sr. unsec. unsub. notes FRN 5.011s, 2014 2,000 540 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 5,000 2,824 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 100,000 72,117 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 100,000 55,000 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 110,000 74,250 JPMorgan Chase & Co. sr. notes 6s, 2018 5,000 4,826 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 16,800 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 4,138 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 25,000 12,770 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.735s, 2011 5,000 4,086 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 10,000 8,728 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 15,000 14,214 Nederlandense Waterschapsbank NV unsec. notes 5 7/8s, 2015 (Netherlands) AUD 1,520,000 1,018,660 Pacific Life Global Funding 144A notes 5.15s, 2013 $10,000 10,524 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 5,000 4,622 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 20,000 15,618 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 100,000 22,000 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 10,000 8,428 Travelers Cos., Inc. (The) sr. unsec. notes 5.8s, 2018 5,000 4,525 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 102,000 61,965 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 15,000 14,215 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 10,000 9,375 Government (3.7%) European Investment Bank supranational bank bonds sr. unsec. 3 1/2s, 2014 (Luxembourg) CHF 40,000 35,381 Kreditanstalt fuer Wiederaufbau foreign government guaranty 7 1/4s, 2010 (Germany) NZD 500,000 279,523 Kreditanstalt fuer Wiederaufbau foreign government guaranty 4 3/8s, 2018 (Germany) EUR 700,000 912,669 Kreditanstalt fuer Wiederaufbau govt. guaranty unsec. unsub. notes Ser. EXCH, 5 5/8s, 2017 (Germany) GBP 100,000 167,555 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 31,910 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 60,000 51,122 Health care (2.3%) Cardinal Health, Inc. sr. unsec. notes 5.65s, 2012 $20,000 18,936 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 150,000 135,789 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 145,000 116,363 DaVita, Inc. company guaranty 6 5/8s, 2013 5,000 4,425 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 15,000 8,550 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 20,000 19,277 HCA, Inc. sr. sec. notes 9 1/4s, 2016 155,000 125,938 HCA, Inc. sr. sec. notes 9 1/8s, 2014 5,000 4,063 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 15,000 8,625 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 1,280 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 5,000 2,988 Healthsouth Corp. company guaranty 10 3/4s, 2016 5,000 4,425 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 105,000 79,800 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 5,000 4,050 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 4,000 Select Medical Corp. company guaranty 7 5/8s, 2015 20,000 11,800 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 79,275 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,100 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 5,000 4,150 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 2,650 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,000 3,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 110,000 75,900 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 25,000 19,000 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 10,000 6,813 US Oncology Holdings, Inc. sr. unsec. notes FRN 8.334s, 2012 (PIK) 5,000 3,250 US Oncology, Inc. company guaranty 9s, 2012 105,000 87,413 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 110,000 88,000 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 3,750 Technology (2.0%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 5,000 2,900 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 8,000 4,960 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 103,000 61,800 Arrow Electronics, Inc. unsecd. notes 9.15s, 2010 60,000 59,288 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 5,000 3,700 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 20,000 10,500 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 5,000 3,613 Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 30,000 25,875 Computer Sciences Corp. 144A sr. unsec. notes 6 1/2s, 2018 135,000 107,796 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 45,000 28,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 140,000 47,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 2,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 5,000 1,025 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 15,000 13,575 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 7,750 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 15,000 11,993 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 10,000 4,000 Motorola, Inc. sr. notes 8s, 2011 110,000 99,527 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 5,000 1,625 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 20,000 5,800 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 100,000 30,000 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 5,000 2,500 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 5,000 2,250 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 5,000 3,257 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 2,320 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 135,000 104,625 Travelport LLC company guaranty 9 7/8s, 2014 120,000 42,000 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 90,000 77,912 Tyco Electronics Group SA sr. unsec. unsub. note company quaranty 5.95s, 2014 (Luxembourg) 15,000 14,236 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 5,000 2,000 Xerox Corp. sr. unsec. notes 6.35s, 2018 10,000 7,172 Transportation (0.4%) Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 5,000 4,793 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 155,000 124,946 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 25,000 24,361 Union Pacific Corp. sr. unsec. notes 7 7/8s, 2019 15,000 15,755 Utilities and power (2.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 5,000 3,450 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 7,000 6,108 CMS Energy Corp. sr. notes 8 1/2s, 2011 10,000 9,528 Colorado Interstate Gas Co. debs. 6.85s, 2037 100,000 67,088 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 10,000 8,716 Consumers Energy Co. 1st mtge. sec. bonds 5.65s, 2018 20,000 17,627 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 15,000 13,134 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 10,000 9,325 Dynegy Holdings, Inc. sr. unsec. 7 1/2s, 2015 100,000 69,500 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 5,000 3,475 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 3,800 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 30,000 27,041 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 5,000 4,075 Edison Mission Energy sr. unsec. notes 7.2s, 2019 105,000 76,650 Edison Mission Energy sr. unsec. notes 7s, 2017 20,000 15,000 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 5,000 3,150 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 10,000 7,150 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 90,000 84,488 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 5,000 3,800 Mirant North America, LLC company guaranty 7 3/8s, 2013 110,000 95,150 Nevada Power Co. notes 6 1/2s, 2018 25,000 23,136 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 4,038 NRG Energy, Inc. sr. notes 7 3/8s, 2016 120,000 97,500 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 20,000 18,293 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 5,000 5,552 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 5,000 3,925 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 5,000 4,913 Public Service Co. of Colorado 1st mtge. sec. bond 5.8s, 2018 5,000 4,945 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 25,000 20,397 Southern California Edison Co. 1st mtge. sr. sec. bond 5 1/2s, 2018 10,000 9,634 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 15,000 13,938 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 10,000 8,785 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 155,000 134,160 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 15,000 13,978 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/2s, 2015 60,000 38,400 Texas Competitive Electric Holdings Co., LLC 144A company guaranty 10 1/4s, 2015 100,000 64,000 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 20,000 17,045 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 5,000 4,484 TXU Corp. sr. notes Ser. P, 5.55s, 2014 15,000 7,189 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 5,000 4,378 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 15,415 Total corporate bonds and notes (cost $18,858,403) COMMON STOCKS (31.1%)(a) Shares Value Basic materials (1.1%) Amcor, Ltd. (Australia) 3,260 $12,703 Andersons, Inc. (The) 120 1,519 Arcelor Mittal (Luxembourg) 671 16,156 Aurizon Mines, Ltd. (Canada) (NON) 980 2,205 Balfour Beatty PLC (United Kingdom) 1,845 8,767 BHP Billiton, Ltd. (Australia) 1,523 30,542 Buckeye Technologies, Inc. (NON) 469 2,115 Ceradyne, Inc. (NON) 89 2,337 CF Industries Holdings, Inc. (SEG) 534 28,104 Cliffs Natural Resources, Inc. 994 23,608 Dow Chemical Co. (The) 941 17,456 Fletcher Building, Ltd. (New Zealand) 3,787 11,653 FMC Corp. 591 25,827 Freeport-McMoRan Copper & Gold, Inc. Class B 1,026 24,614 Hochtief AG (Germany) 42 1,637 Innophos Holdings, Inc. 152 2,505 Innospec, Inc. (United Kingdom) 283 1,630 Kaiser Aluminum Corp. 105 2,217 Kobe Steel, Ltd. (Japan) 1,000 1,665 Koppers Holdings, Inc. 203 4,348 Matsushita Electric Works, Ltd. (Japan) 1,000 8,210 Mitsubishi Chemical Holdings Corp. (Japan) 500 2,090 Mitsui Chemicals, Inc. (Japan) 1,000 4,047 Monsanto Co. 864 68,429 Mosaic Co. (The) 1,030 31,261 Olympic Steel, Inc. 178 3,115 OM Group, Inc. (NON) 251 4,952 OZ Minerals, Ltd. (Australia) 881 323 Packaging Corp. of America 436 6,509 Perini Corp. (NON) 142 2,719 Potash Corp. of Saskatchewan (Canada) 500 30,820 Schnitzer Steel Industries, Inc. Class A 203 5,481 Silgan Holdings, Inc. 125 5,655 Silver Wheaton Corp. (Canada) (NON) 470 1,622 Southern Copper Corp. 2,683 36,918 Terra Industries, Inc. 1,214 17,858 Capital goods (1.7%) Acuity Brands, Inc. 136 3,667 AGCO Corp. (NON) 992 24,423 Alstom (France) 32 1,707 American Ecology Corp. 159 2,811 American Science & Engineering, Inc. 56 4,249 Andritz AG (Austria) 88 2,050 Applied Industrial Technologies, Inc. 336 6,404 Autoliv, Inc. (Sweden) 661 12,618 BAE Systems PLC (United Kingdom) 956 5,263 Bekaert SA (Belgium) 120 7,726 Boeing Co. (The) 1,703 72,599 Caterpillar, Inc. 359 14,715 Chart Industries, Inc. (NON) 467 4,465 Clean Harbors, Inc. (NON) 83 5,240 Columbus McKinnon Corp. (NON) 200 2,344 Cummins, Inc. 619 15,834 Darling International, Inc. (NON) 390 1,950 Deere (John) & Co. 1,056 36,759 EMCOR Group, Inc. (NON) 309 4,873 Emerson Electric Co. 854 30,650 Esterline Technologies Corp. (NON) 64 2,362 Flowserve Corp. 281 14,143 Fluor Corp. 370 16,850 Foster Wheeler, Ltd. (NON) 582 12,955 Fuel Systems Solutions, Inc. (NON) 68 2,352 Gardner Denver, Inc. (NON) 170 4,208 General Cable Corp. (NON) 170 2,807 General Dynamics Corp. 825 42,628 GrafTech International, Ltd. (NON) 195 1,305 Heico Corp. 83 2,667 II-VI, Inc. (NON) 80 1,610 Illinois Tool Works, Inc. 690 23,543 Insteel Industries, Inc. 195 1,903 Joy Global, Inc. 842 19,610 Knoll, Inc. 342 3,683 Lockheed Martin Corp. 196 15,114 Manitowoc Co., Inc. (The) 1,595 12,569 Matthews International Corp. Class A 76 3,103 Mitsubishi Electric Corp. (Japan) 3,000 16,170 Molex, Inc. 137 1,863 Moog, Inc. (NON) 230 7,401 Northrop Grumman Corp. 260 10,647 Orbital Sciences Corp. (NON) 165 2,838 Parker-Hannifin Corp. 207 8,504 Pitney Bowes, Inc. 805 19,892 Prysmian SpA (Italy) 815 8,713 Raytheon Co. 1,208 58,950 Siemens AG (Germany) 165 9,952 Steelcase, Inc. 2,265 14,609 Teledyne Technologies, Inc. (NON) 142 5,768 Tomkins PLC (United Kingdom) 2,739 4,633 United Technologies Corp. 775 37,611 Wabtec Corp. 179 6,908 WESCO International, Inc. (NON) 221 3,269 Communication services (1.5%) Airvana, Inc. (NON) 350 1,652 AT&T, Inc. 5,306 151,539 Atlantic Tele-Network, Inc. 152 3,487 Belgacom SA (Belgium) 567 20,672 BT Group PLC (United Kingdom) 3,774 7,822 Comcast Corp. Class A 1,540 26,704 DirecTV Group, Inc. (The) (NON) 2,482 54,629 DISH Network Corp. Class A (NON) 767 8,498 Embarq Corp. 381 12,436 France Telecom SA (France) 339 8,752 InterDigital, Inc. (NON) 139 3,686 j2 Global Communications, Inc. (NON) 181 3,533 KDDI Corp. (Japan) 4 25,988 Koninklijke (Royal) KPN NV (Netherlands) 1,366 18,894 Liberty Global, Inc. Class A (NON) 1,562 22,633 Nice Systems, Ltd. ADR (Israel) (NON) 153 3,412 NII Holdings, Inc. (NON) 1,083 21,054 Novatel Wireless, Inc. (NON) 226 866 NTELOS Holdings Corp. 136 3,021 Premiere Global Services, Inc. (NON) 367 2,239 Syniverse Holdings, Inc. (NON) 194 1,895 Telecom Corp. of New Zealand, Ltd. (New Zealand) 6,882 9,299 Telecom Italia SpA RNC (Italy) 7,398 6,347 Telephone and Data Systems, Inc. 229 7,431 Verizon Communications, Inc. 4,733 154,532 Conglomerates (0.4%) 3M Co. 1,165 77,973 General Electric Co. 4,261 73,161 Walter Industries, Inc. 295 5,381 Consumer cyclicals (1.7%) Adecco SA (Switzerland) 36 1,069 Aeropostale, Inc. (NON) 154 2,328 Brink's Co. (The) 272 5,921 Buckle, Inc. (The) 331 6,243 Cash America International, Inc. 116 3,133 Charlotte Russe Holding, Inc. (NON) 221 1,105 Chemed Corp. 87 3,546 Coach, Inc. (NON) 2,335 41,797 Consolidated Graphics, Inc. (NON) 112 1,609 CTC Media, Inc. (Russia) (NON) 756 3,213 Davis Service Group PLC (United Kingdom) 2,388 8,559 De La Rue PLC (United Kingdom) 504 6,628 Deckers Outdoor Corp. (NON) 55 3,280 Deluxe Corp. 228 2,399 Dolby Laboratories, Inc. Class A (NON) 636 18,966 Dollar Tree, Inc. (NON) 673 28,508 Dreamworks Animation SKG, Inc. Class A (NON) 109 2,518 Dress Barn, Inc. (NON) 301 2,357 Electrolux AB Class B (Sweden) 1,020 8,688 Emergency Medical Services Corp. Class A (NON) 110 3,731 EZCORP, Inc. Class A (NON) 645 10,636 Foot Locker, Inc. 1,509 10,156 G-III Apparel Group, Ltd. (NON) 204 1,618 Geberit International AG (Switzerland) 29 2,683 Genesco, Inc. (NON) 178 2,396 Gymboree Corp. (The) (NON) 147 3,697 Hackett Group Inc. (The) (NON) 750 2,235 Hankyu Department Stores (Japan) 1,000 7,082 Hasbro, Inc. 885 23,718 Healthcare Services Group, Inc. 151 2,401 Hillenbrand, Inc. 228 3,630 ICF International, Inc. (NON) 150 2,940 Jakks Pacific, Inc. (NON) 196 3,508 Jos. A. Bank Clothiers, Inc. (NON) 112 2,190 Kesa Electricals PLC (United Kingdom) 2,465 3,039 Landauer, Inc. 119 6,833 Lennox International, Inc. 155 4,284 M.D.C. Holdings, Inc. 338 10,478 Manpower, Inc. 266 8,374 Marks & Spencer Group PLC (United Kingdom) 972 3,401 Marvel Entertainment, Inc. (NON) 175 5,154 Mattel, Inc. 1,501 20,519 Mediaset SpA (Italy) 2,013 10,939 Morningstar, Inc. (NON) 184 5,925 National CineMedia, Inc. 260 2,116 NBTY, Inc. (NON) 899 13,098 Net 1 UEPS Technologies, Inc. (South Africa) (NON) 268 2,734 Next PLC (United Kingdom) 397 6,817 Perry Ellis International, Inc. (NON) 198 1,073 Phillips-Van Heusen Corp. 244 4,255 PRG-Schultz International, Inc. (NON) 172 771 RadioShack Corp. 1,046 10,303 Rent-A-Center, Inc. (NON) 228 3,741 Standard Parking Corp. (NON) 202 4,040 Steinway Musical Instruments, Inc. (NON) 121 2,156 Steven Madden, Ltd. (NON) 330 5,646 Swire Pacific, Ltd. (Hong Kong) 1,500 10,095 Time Warner, Inc. 6,232 56,400 TJX Cos., Inc. (The) 685 15,632 Toro Co. (The) 451 12,826 Toyota Motor Corp. (Japan) 200 6,290 True Religion Apparel, Inc. (NON) 180 2,266 Urban Outfitters, Inc. (NON) 1,215 22,077 Valeo SA (France) 588 7,404 Veritis Holdings, Inc. (F)(NON) 179 Volkswagen AG (preference) (Germany) 182 7,398 Wal-Mart Stores, Inc. 2,082 116,342 Walt Disney Co. (The) 1,108 24,952 Warnaco Group, Inc. (The) (NON) 234 4,189 Wiley (John) & Sons, Inc. Class A 241 8,666 William Hill PLC (United Kingdom) 159 470 Wolverine World Wide, Inc. 323 6,224 Consumer staples (3.1%) AFC Enterprises (NON) 428 1,725 Alberto-Culver Co. 64 1,374 Altria Group, Inc. 1,710 27,497 Archer Daniels Midland Co. 1,469 40,221 Autogrill SpA (Italy) 506 3,749 BAT Industries PLC (United Kingdom) 421 11,050 BJ's Wholesale Club, Inc. (NON) 765 27,372 Boston Beer Co., Inc. Class A (NON) 75 2,406 Brinker International, Inc. 983 6,527 Bunge, Ltd. 497 21,103 Cal-Maine Foods, Inc. 65 1,639 Campbell Soup Co. 371 11,891 Central European Distribution Corp. (NON) 41 969 Chattem, Inc. (NON) 77 5,588 Clorox Co. 921 54,486 Coca-Cola Co. (The) 502 23,529 Coca-Cola Enterprises, Inc. 2,194 20,141 Colgate-Palmolive Co. 1,055 68,649 Constellation Brands, Inc. Class A (NON) 1,065 13,589 Corn Products International, Inc. 569 15,591 Dean Foods Co. (NON) 1,125 16,380 DeVry, Inc. 156 8,967 Domino's Pizza, Inc. (NON) 227 876 Dr. Pepper Snapple Group, Inc. (NON) 730 11,782 Einstein Noah Restaurant Group, Inc. (NON) 217 1,083 Energizer Holdings, Inc. (NON) 255 11,072 Estee Lauder Cos., Inc. (The) Class A 1,072 29,909 Fresh Del Monte Produce, Inc. (Cayman Islands) (NON) 180 4,543 Heineken NV (Netherlands) 299 8,253 Herbalife, Ltd. (Cayman Islands) 705 12,535 InBev NV (Belgium) 470 7,736 ITT Educational Services, Inc. (NON) 465 41,887 Jeronimo Martins, SGPS, SA (Portugal) 5,402 28,361 Kraft Foods, Inc. Class A 1,136 30,911 Kroger Co. 2,168 59,967 McDonald's Corp. 1,657 97,349 MWI Veterinary Supply, Inc. (NON) 136 3,393 Nash Finch Co. 269 12,067 Netflix, Inc. (NON) 102 2,344 New Oriental Education & Technology Group ADR (China) (NON) 55 2,839 Nichirei Corp. (Japan) 3,000 12,509 Pepsi Bottling Group, Inc. (The) 1,884 34,082 PepsiCo, Inc. 1,161 65,829 Philip Morris International, Inc. 1,741 73,401 Prestige Brands Holdings, Inc. (NON) 464 3,628 Procter & Gamble Co. (The) 2,370 152,510 Reynolds American, Inc. 174 7,148 Robert Half International, Inc. 930 19,428 Safeway, Inc. 2,933 63,939 Spartan Stores, Inc. 394 9,346 Travis Perkins PLC (United Kingdom) 209 876 Tyson Foods, Inc. Class A 1,404 9,421 Yum! Brands, Inc. 1,524 41,057 Energy (3.4%) Alpha Natural Resources, Inc. (NON) 435 9,653 Basic Energy Services, Inc. (NON) 391 4,489 Callon Petroleum Co. (NON) 210 515 Chevron Corp. 3,059 241,692 Complete Production Services, Inc. (NON) 177 1,450 Comstock Resources, Inc. (NON) 140 5,870 ConocoPhillips 1,700 89,284 Core Laboratories NV (Netherlands) 84 5,595 Devon Energy Corp. 118 8,536 Dresser-Rand Group, Inc. (NON) 1,538 25,700 Energy XXI Bermuda, Ltd. (Bermuda) 1,022 1,134 ENI SpA (Italy) 179 4,002 ENSCO International, Inc. 629 20,386 Exxon Mobil Corp. 5,679 455,172 First Solar, Inc. (NON) 104 12,983 Halliburton Co. 208 3,661 Hercules Offshore, Inc. (NON) 222 1,292 Hess Corp. 228 12,321 International Coal Group, Inc. (NON) 380 1,079 ION Geophysical Corp. (NON) 598 1,794 Lufkin Industries, Inc. 44 2,170 Marathon Oil Corp. 3,254 85,190 Mariner Energy, Inc. (NON) 272 2,989 Massey Energy Co. 1,145 17,885 McMoRan Exploration Co. (NON) 163 1,834 Noble Corp. 470 12,591 Occidental Petroleum Corp. 904 48,943 Oil States International, Inc. (NON) 81 1,735 Patterson-UTI Energy, Inc. 776 9,692 Rosetta Resources, Inc. (NON) 279 2,101 Royal Dutch Shell PLC Class A (Netherlands) 1,392 37,520 Royal Dutch Shell PLC Class B (Netherlands) 1,235 32,747 Santos, Ltd. (Australia) 165 1,634 StatoilHydro ASA (Norway) 1,275 21,667 Stone Energy Corp. (NON) 146 2,427 Sunoco, Inc. 1,018 40,455 Swift Energy Co. (NON) 118 2,522 Tesoro Corp. 2,007 18,444 Tidewater, Inc. 1,697 66,998 Trico Marine Services, Inc. (NON) 169 646 Unit Corp. (NON) 426 12,218 Vaalco Energy, Inc. (NON) 519 3,270 Valero Energy Corp. 879 16,130 Willbros Group, Inc. (Panama) (NON) 190 1,571 Financials (9.2%) Acadia Realty Trust (R) 1,945 27,191 Advanta Corp. Class B 555 1,637 Aetna, Inc. 778 16,976 Agree Realty Corp. (R) 128 1,750 Alexander's, Inc. 114 24,259 Alexandria Real Estate Equities, Inc. (R) 945 41,845 Allianz SE (Germany) 154 12,892 Allied World Assurance Company Holdings, Ltd. (Bermuda) 91 3,218 AMB Property Corp. (R) 1,939 33,390 American Equity Investment Life Holding Co. 605 3,763 American Financial Group, Inc. 1,549 31,739 Ameriprise Financial, Inc. 1,252 23,112 Amerisafe, Inc. (NON) 286 4,633 Arbor Realty Trust, Inc (R) 228 622 Arch Capital Group, Ltd. (Bermuda) (NON) 366 24,811 Aspen Insurance Holdings, Ltd. (Bermuda) 205 3,778 Assured Guaranty, Ltd. (Bermuda) 201 2,259 Asta Funding, Inc. 566 1,517 AvalonBay Communities, Inc. (R) 1,386 84,089 Banco Bilbao Vizcaya Argentaria SA (Spain) 783 8,153 Banco Latinoamericano de Exportaciones SA Class E (Panama) 495 6,272 Bank of America Corp. 4,113 66,836 Bank of the Ozarks, Inc. 146 3,974 BioMed Realty Trust, Inc. (R) 4,135 38,538 BlackRock, Inc. 90 11,314 Boston Properties, Inc. (R) 2,197 117,320 Brandywine Realty Trust (R) 4,410 21,697 BRE Properties (R) 1,806 53,024 Cathay General Bancorp 134 2,750 CBL & Associates Properties (R) 4,571 18,604 Center Financial Corp. 367 2,584 Chubb Corp. (The) 990 50,846 Citigroup, Inc. 2,611 21,645 Colonial Properties Trust (R) 4,172 23,655 Commerzbank AG (Germany) 134 1,236 Commonwealth Bank of Australia (Australia) 289 6,521 Compagnia Assicuratrice Unipol SpA (Preference) (Italy) 7,265 7,309 Conseco, Inc. (NON) 1,224 4,125 Corporate Office Properties Trust (R) 1,219 36,216 Credit Agricole SA (France) 404 4,511 Credit Suisse Group (Switzerland) 433 12,727 DB RREEF Trust (Australia) 17,117 9,382 DBS Group Holdings, Ltd. (Singapore) 2,000 12,377 Deutsche Bank AG (Germany) 172 6,179 Developers Diversified Realty Corp. (R) 6,702 32,170 Digital Realty Trust, Inc. (R) 872 23,858 DnB Holdings ASA (Norway) 1,777 6,784 Duke Realty Investments, Inc. (R) 4,004 32,873 Entertainment Properties Trust (R) 1,415 34,710 Equity Lifestyle Properties, Inc. (R) 872 30,171 Equity Residential Properties Trust (R) 5,013 152,546 Essex Property Trust, Inc. (R) 372 32,167 Extra Space Storage, Inc. (R) 2,943 26,046 FBL Financial Group, Inc. Class A 148 1,683 Federal Realty Investment Trust (R) 622 35,976 First Bancorp Puerto Rico (Puerto Rico) 442 4,835 Goldman Sachs Group, Inc. (The) (SEG) 1,196 94,472 Greenhill & Co., Inc. 22 1,498 Hallmark Financial Services, Inc. (NON) 310 1,916 HBOS PLC (United Kingdom) 578 821 HCP, Inc. (R) 4,559 94,235 Health Care REIT, Inc. (R) 1,776 67,488 Home Properties of NY, Inc. (R) 1,354 52,806 Host Marriott Corp. (R) 8,981 67,537 Hypo Real Estate Holding (Germany) 18 64 ING Groep NV (Netherlands) 756 6,350 Inland Real Estate Corp. (R) 242 2,703 Interactive Brokers Group, Inc. Class A (NON) 136 2,481 International Bancshares Corp. 219 5,147 Invesco, Ltd. 1,256 15,763 Investment Technology Group, Inc. (NON) 704 11,778 Janus Capital Group, Inc. 1,877 15,298 JPMorgan Chase & Co. 4,041 127,938 KBC Groupe SA (Belgium) 111 3,368 Kimco Realty Corp. (R) (SEG) 4,764 67,411 Knight Capital Group, Inc. Class A (NON) 273 4,518 Lexington Corporate Properties Trust (R) 352 1,707 Liberty Property Trust (R) 2,878 55,027 Lloyds TSB Group PLC (United Kingdom) 2,055 5,371 Lloyds TSB Group PLC ADR (United Kingdom) 885 9,089 Loews Corp. 323 8,847 LTC Properties, Inc. (R) 1,782 34,713 Mack-Cali Realty Corp. (R) 2,395 45,433 Man Group PLC (United Kingdom) 1,374 5,359 Mastercard, Inc. Class A 72 10,462 Meadowbrook Insurance Group, Inc. 614 3,445 Mid-America Apartment Communities, Inc. (R) 1,203 44,547 Morgan Stanley 1,134 16,727 National Health Investors, Inc. (R) 1,475 33,261 Nationwide Health Properties, Inc. (R) 2,041 46,188 Navigators Group, Inc. (NON) 72 3,910 Nordea AB (Sweden) 1,975 14,255 Northern Trust Corp. 164 7,526 NorthStar Realty Finance Corp. (R) 445 1,513 Old Second Bancorp, Inc. 396 5,932 Omega Healthcare Investors, Inc. (R) 3,254 43,083 optionsXpress Holdings, Inc. 127 1,789 Pacific Capital Bancorp. 143 2,259 Platinum Underwriters Holdings, Ltd. (Bermuda) 137 4,210 PMA Capital Corp. Class A (NON) 439 2,217 Portfolio Recovery Associates, Inc. (NON) 74 2,498 ProLogis Trust (R) (SEG) 5,751 22,026 PS Business Parks, Inc. (R) 181 8,626 Public Storage, Inc. (R) 2,344 163,822 Ramco-Gershenson Properties (R) 178 878 Realty Income Corp. (R) 1,496 30,204 Regency Centers Corp. (R) 711 25,319 S&T Bancorp, Inc. 94 3,195 Safety Insurance Group, Inc. 64 2,245 Sandy Spring Bancorp, Inc. 219 4,286 Saul Centers, Inc. (R) 1,068 37,594 SeaBright Insurance Holdings, Inc. (NON) 349 3,685 Selective Insurance Group 106 2,434 Senior Housing Properties Trust (R) 2,833 39,464 Simon Property Group, Inc. (R) 4,479 212,753 SL Green Realty Corp. (R) 1,886 35,759 Societe Generale (France) 115 4,922 Southwest Bancorp, Inc. 180 2,572 State Street Corp. (SEG) 993 41,815 Stifel Financial Corp. (NON) 39 1,677 Suffolk Bancorp 132 4,369 SWS Group, Inc. 320 4,678 Taubman Centers, Inc. (R) 947 22,576 TradeStation Group, Inc. (NON) 492 3,454 Travelers Cos., Inc. (The) 595 25,972 U.S. Bancorp 3,911 105,519 UCBH Holdings, Inc. 1,070 4,965 UDR, Inc. (R) 2,480 37,522 Universal Health Realty Income Trust (R) 125 3,921 Urstadt Biddle Properties, Inc. Class A (R) 2,221 34,959 Validus Holdings, Ltd. (Bermuda) 179 4,160 Ventas, Inc. (R) 3,005 69,055 Virginia Commerce Bancorp. (NON) 401 1,740 Vornado Realty Trust (R) 2,578 137,794 W.R. Berkley Corp. 1,119 31,813 Washington Real Estate Investment Trust (R) 1,073 28,402 Weingarten Realty Investors (R) 2,727 38,887 Wells Fargo & Co. 3,365 97,215 Wharf (Holdings), Ltd. (Hong Kong) 3,000 7,069 Wilshire Bancorp, Inc. 240 1,646 World Acceptance Corp. (NON) 177 3,464 WSFS Financial Corp. 68 2,976 Zurich Financial Services AG (Switzerland) 21 4,119 Health care (3.4%) Albany Molecular Research, Inc. (NON) 150 1,424 Alkermes, Inc. (NON) 326 2,406 Alliance Imaging, Inc. (NON) 498 3,894 Alnylam Pharmaceuticals, Inc. (NON) 159 2,899 Alpharma, Inc. Class A (NON) 90 3,249 Amedisys, Inc. (NON) 157 6,106 American Oriental Bioengineering, Inc. (China) (NON) 803 4,553 AMERIGROUP Corp. (NON) 121 2,972 Amgen, Inc. (NON) 1,443 80,144 AMN Healthcare Services, Inc. (NON) 244 2,176 Amylin Pharmaceuticals, Inc. (NON) 1,554 11,515 Astellas Pharma, Inc. (Japan) 100 4,076 AstraZeneca PLC (London Exchange) (United Kingdom) 799 30,240 Baxter International, Inc. 510 26,979 Becton, Dickinson and Co. 851 54,064 Bio-Rad Laboratories, Inc. Class A (NON) 43 3,189 Boston Scientific Corp. (NON) 4,055 25,019 Bristol-Myers Squibb Co. 1,524 31,547 Cantel Medical Corp. (NON) 152 1,436 Centene Corp. (NON) 137 2,535 Cephalon, Inc. (NON) 365 26,820 China Medical Technologies, Inc. ADR (China) 220 4,512 CIGNA Corp. 1,124 13,612 Coventry Health Care, Inc. (NON) 1,212 15,114 Covidien, Ltd. 776 28,596 Cubist Pharmaceuticals, Inc. (NON) 270 6,631 Cutera, Inc. (NON) 625 5,556 CV Therapeutics, Inc. (NON) 350 3,171 Eclipsys Corp. (NON) 125 1,640 Eli Lilly & Co. 1,025 35,004 Emergent Biosolutions, Inc. (NON) 271 6,130 Enzon Pharmaceuticals, Inc. (NON) 353 1,733 eResearch Technology, Inc. (NON) 436 2,459 Express Scripts, Inc. (NON) 306 17,598 Forest Laboratories, Inc. (NON) 1,050 25,389 Gen-Probe, Inc. (NON) 545 20,083 Genoptix, Inc. (NON) 116 3,681 Haemonetics Corp. (NON) 60 3,431 Healthsouth Corp. (NON) 221 2,175 Idera Pharmaceuticals, Inc. (NON) 223 1,568 Intuitive Surgical, Inc. (NON) 209 27,699 Johnson & Johnson 2,251 131,864 Kinetic Concepts, Inc. (NON) 98 2,121 King Pharmaceuticals, Inc. (NON) 1,994 19,162 Life Technologies Corp. (NON) 607 15,843 Luminex Corp. (NON) 279 6,141 Magellan Health Services, Inc. (NON) 120 3,942 Martek Biosciences Corp. (NON) 320 8,944 Matrixx Initiatives, Inc. (NON) 116 1,745 Medicines Co. (NON) 217 2,797 Medtronic, Inc. 1,420 43,338 Merck & Co., Inc. 4,678 124,996 Merit Medical Systems, Inc. (NON) 415 6,022 Mylan, Inc. (NON) 2,292 21,568 Myriad Genetics, Inc. (NON) 91 5,394 NPS Pharmaceuticals, Inc. (NON) 340 2,088 Obagi Medical Products, Inc. (NON) 438 2,965 Onyx Pharmaceuticals, Inc. (NON) 77 2,164 OSI Pharmaceuticals, Inc. (NON) 91 3,385 Owens & Minor, Inc. 86 3,572 Pain Therapeutics, Inc. (NON) 440 3,863 PetMed Express, Inc. (NON) 308 5,522 Pfizer, Inc. 4,792 78,733 Questcor Pharmaceuticals, Inc. (NON) 570 4,874 Quidel Corp. (NON) 254 3,462 Repligen Corp. (NON) 399 1,556 RTI Biologics, Inc. (NON) 588 1,599 Santarus, Inc. (NON) 1,129 2,529 Schering-Plough Corp. 1,330 22,357 Service Corporation International 516 3,003 Steris Corp. 226 6,249 Takeda Pharmaceutical Co., Ltd. (Japan) 700 33,800 Techne Corp. 88 5,457 United Therapeutics Corp. (NON) 71 3,893 Valeant Pharmaceuticals International (NON) 358 6,974 Varian Medical Systems, Inc. (NON) 989 39,916 Viropharma, Inc. (NON) 455 5,142 Vivus, Inc. (NON) 552 3,279 Waters Corp. (NON) 881 36,324 WellPoint, Inc. (NON) 770 27,412 Wyeth 2,383 85,812 Zoll Medical Corp. (NON) 100 1,781 Technology (3.9%) Accenture, Ltd. Class A (Bermuda) 94 2,912 Acxiom Corp. 392 2,944 Adobe Systems, Inc. (NON) 1,275 29,529 Advanced Energy Industries, Inc. (NON) 226 1,758 Advent Software, Inc. (NON) 87 1,940 Akamai Technologies, Inc. (NON) 177 2,172 Anixter International, Inc. (NON) 134 3,672 ANSYS, Inc. (NON) 155 4,473 Apple, Inc. (NON) 1,143 105,922 Applied Materials, Inc. 1,422 13,623 ARRIS Group, Inc. (NON) 1,126 8,096 Avnet, Inc. (NON) 655 9,327 Avocent Corp. (NON) 382 7,185 Baidu.com ADR (China) (NON) 122 16,577 Black Box Corp. 125 3,060 Blackboard, Inc. (NON) 101 2,488 BMC Software, Inc. (NON) 2,539 63,373 Brocade Communications Systems, Inc. (NON) 2,445 7,873 Cisco Systems, Inc. (NON) 6,040 99,902 CommScope, Inc. (NON) 199 2,247 Compuware Corp. (NON) 2,202 13,983 Comtech Telecommunications Corp. (NON) 109 5,170 CSG Systems International, Inc. (NON) 651 10,963 Cybersource Corp. (NON) 282 2,617 Dell, Inc. (NON) 755 8,433 Digital River, Inc. (NON) 95 2,007 eBay, Inc. (NON) 985 12,933 EMC Corp. (NON) 5,235 55,334 Expedia, Inc. (NON) 1,227 10,307 F5 Networks, Inc. (NON) 149 3,710 Factset Research Systems, Inc. 95 3,800 FEI Co. (NON) 905 18,390 Foundry Networks, Inc. (NON) 325 5,034 Fuji Photo Film Cos., Ltd. (Japan) 500 12,083 Fujitsu, Ltd. (Japan) 1,000 4,340 Google, Inc. Class A (NON) 89 26,073 Hewlett-Packard Co. 3,292 116,142 Hitachi, Ltd. (Japan) 6,000 27,794 IBM Corp. 1,432 116,851 IHS, Inc. Class A (NON) 350 12,702 Integral Systems, Inc. (NON) 226 5,424 Integrated Device Technology, Inc. (NON) 428 2,213 Intel Corp. 7,806 107,723 Itron, Inc. (NON) 37 1,753 IXYS Corp. 272 1,980 JDA Software Group, Inc. (NON) 309 4,073 Konica Corp. (Japan) 500 3,684 MEMC Electronic Materials, Inc. (NON) 1,033 15,516 Micrel, Inc. 543 4,018 Microsoft Corp. 10,322 208,711 MicroStrategy, Inc. (NON) 45 1,606 National Instruments Corp. 181 4,364 National Semiconductor Corp. 2,375 26,125 NCR Corp. (NON) 684 10,383 NEC Corp. (Japan) 1,000 2,811 NetApp, Inc. (NON) 1,605 21,668 Netscout Systems, Inc. (NON) 319 2,536 NTT Data Corp. (Japan) 1 3,604 NVIDIA Corp. (NON) 702 5,244 Oracle Corp. (NON) 2,015 32,421 Parametric Technology Corp. (NON) 527 6,092 Perot Systems Corp. Class A (NON) 246 3,070 Plantronics, Inc. 136 1,729 Progress Software Corp. (NON) 118 2,511 QLogic Corp. (NON) 983 10,439 Qualcomm, Inc. 289 9,702 SAIC, Inc. (NON) 728 12,958 Seagate Technology (Cayman Islands) 1,892 7,965 Silicon Image, Inc. (NON) 678 2,563 Sohu.com, Inc. (China) (NON) 477 23,154 SonicWall, Inc. (NON) 1,066 4,179 SPSS, Inc. (NON) 124 3,031 Sybase, Inc. (NON) 353 8,698 Sykes Enterprises, Inc. (NON) 245 4,545 Symantec Corp. (NON) 2,952 35,513 Synaptics, Inc. (NON) 95 2,087 Synopsys, Inc. (NON) 355 5,691 Take-Two Interactive Software, Inc. (NON) 337 4,095 TeleCommunication Systems, Inc. Class A (NON) 498 3,934 Texas Instruments, Inc. 1,345 20,942 Toshiba Corp. (Japan) 1,000 3,657 TTM Technologies, Inc. (NON) 753 3,848 United Online, Inc. 262 1,737 Veeco Instruments, Inc. (NON) 1,037 6,149 VMware, Inc. Class A (NON) 1,042 20,163 Western Digital Corp. (NON) 836 10,199 Western Union Co. (The) 811 10,762 Xilinx, Inc. 427 6,986 Yahoo!, Inc. (NON) 1,039 11,959 Transportation (0.4%) British Airways PLC (United Kingdom) 542 1,305 Deutsche Lufthansa AG (Germany) 581 7,676 Frontline, Ltd. (Bermuda) 641 18,495 Kirby Corp. (NON) 177 4,501 Knightsbridge Tankers, Ltd. (Bermuda) 150 2,231 Norfolk Southern Corp. 659 32,601 Orient Overseas International, Ltd. (Hong Kong) 1,500 2,364 Pacer International, Inc. 269 2,607 Qantas Airways, Ltd. (Australia) 4,367 6,659 Ryder System, Inc. 699 25,101 Singapore Airlines, Ltd. (Singapore) 940 6,446 Singapore Maritime, Ltd. (Singapore) 13,000 13,982 Southwest Airlines Co. 1,782 15,414 Utilities and power (1.3%) AES Corp. (The) (NON) 2,242 17,241 Alliant Energy Corp. 844 26,898 Central Vermont Public Service Corp. 140 2,645 Cleco Corp. 99 2,333 DPL, Inc. 201 4,185 Edison International 2,486 83,032 El Paso Electric Co. (NON) 160 2,883 Electric Power Development Co. (Japan) 200 6,977 Enel SpA (Italy) 2,838 17,822 Energen Corp. 1,661 51,159 FirstEnergy Corp. 767 44,931 Mirant Corp. (NON) 139 2,394 National Grid PLC (United Kingdom) 1,027 10,697 Northwestern Corp. 179 3,698 OGE Energy Corp. 350 9,272 PG&E Corp. 2,576 97,991 Portland General Electric Co. 179 3,277 Public Service Enterprise Group, Inc. 176 5,438 Questar Corp. 1,338 43,070 Sempra Energy 491 22,915 Singapore Petroleum Co., Ltd. (Singapore) 1,000 1,400 Terna SPA (Italy) 3,824 11,370 Toho Gas Co., Ltd. (Japan) 1,000 5,799 Tokyo Electric Power Co. (Japan) 1,400 41,550 Total common stocks (cost $17,503,287) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.7%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, August 20, 2037 $175,158 $179,859 U.S. Government Agency Mortgage Obligations (18.2%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 1, 2034 to November 1, 2036 179,725 185,024 5s, TBA, January 1, 2039 1,000,000 1,005,195 5s, TBA, December 1, 2038 6,000,000 6,039,375 Total U.S. government and agency mortgage obligations (cost $7,149,950) COLLATERALIZED MORTGAGE OBLIGATIONS (10.2%)(a) Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $123,000 $61,500 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.309s, 2014 200,000 117,832 Ser. 07-2, Class A2, 5.634s, 2049 15,000 10,391 Ser. 05-6, Class A2, 5.165s, 2047 23,000 18,064 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 121,472 64,380 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 3.423s, 2022 7,000 4,754 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 90,357 44,275 FRB Ser. 06-6, Class 2A1, 5.898s, 2036 45,799 19,520 FRB Ser. 05-7, Class 23A1, 5.648s, 2035 83,380 38,504 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 6,000 4,395 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 95,000 51,530 Ser. 08-C7, Class A2A, 6.034s, 2049 55,000 36,865 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.652s, 2036 121,696 47,705 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.961s, 2046 54,000 35,027 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, Interest Only (IO), 6.205s, 2034 75,831 3,635 Ser. 06-45T1, Class 2A2, 6s, 2037 117,124 65,554 Ser. 06-J8, Class A4, 6s, 2037 96,414 49,142 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 70,458 47,048 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.71s, 2035 140,585 60,733 Ser. 05-9, Class 1X, IO, 3.126s, 2035 19,911 272 Ser. 05-2, Class 2X, IO, 1.16s, 2035 9,835 134 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 10,000 7,875 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 7,000 7,022 Fannie Mae Ser. 02-T12, Class A4, 9 1/2s, 2042 292 316 Ser. 02-T4, Class A4, 9 1/2s, 2041 1,196 1,296 Ser. 02-T6, Class A3, 9 1/2s, 2041 489 529 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 947 994 Ser. 02-T19, Class A3, 7 1/2s, 2042 3,045 3,194 Ser. 01-T12, Class A2, 7 1/2s, 2041 690 724 Ser. 01-T3, Class A1, 7 1/2s, 2040 126 132 Ser. 01-T1, Class A1, 7 1/2s, 2040 127 133 Ser. 99-T2, Class A1, 7 1/2s, 2039 179 187 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 2,217 2,293 Ser. 01-T4, Class A1, 7 1/2s, 2028 252 264 Ser. 02-26, Class A1, 7s, 2048 1,345 1,407 Ser. 04-T3, Class 1A3, 7s, 2044 2,610 2,710 Ser. 03-W3, Class 1A2, 7s, 2042 1,210 1,248 Ser. 02-T16, Class A2, 7s, 2042 1,343 1,405 Ser. 02-14, Class A1, 7s, 2042 2,003 2,095 Ser. 01-T10, Class A1, 7s, 2041 1,229 1,286 Ser. 04-W1, Class 2A2, 7s, 2033 5,527 5,586 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,297,588 201,775 IFB Ser. 04-51, Class XP, IO, 6.305s, 2034 97,652 7,721 IFB Ser. 04-17, Class ST, IO, 6.205s, 2034 144,595 15,681 IFB Ser. 08-7, Class SA, IO, 6.155s, 2038 213,677 25,586 Ser. 389, Class 6, IO, 6s, 2038 128,763 15,606 IFB Ser. 08-36, Class YI, IO, 5.805s, 2036 109,378 10,273 IFB Ser. 03-130, Class BS, IO, 5.655s, 2033 148,297 13,780 IFB Ser. 03-34, Class WS, IO, 5.605s, 2029 141,318 11,920 Ser. 379, Class 2, IO, 5 1/2s, 2037 236,551 37,446 IFB Ser. 06-123, Class UI, IO, 5.345s, 2037 77,262 6,614 IFB Ser. 07-15, Class BI, IO, 5.305s, 2037 119,555 10,393 IFB Ser. 05-29, Class SX, IO, 5.305s, 2035 62,232 3,737 IFB Ser. 04-92, Class S, IO, 5.305s, 2034 187,860 14,446 IFB Ser. 06-104, Class EI, IO, 5.295s, 2036 77,192 5,222 IFB Ser. 06-116, Class LS, IO, 5.255s, 2036 216,961 17,529 IFB Ser. 04-92, Class SQ, IO, 5.255s, 2034 78,405 4,980 IFB Ser. 06-111, Class SA, IO, 5.225s, 2036 623,646 56,210 IFB Ser. 07-106, Class SM, IO, 5.065s, 2037 146,890 12,121 IFB Ser. 06-79, Class SH, IO, 5.055s, 2036 178,293 14,006 IFB Ser. 08-13, Class SA, IO, 4.825s, 2038 323,027 25,553 IFB Ser. 05-74, Class SE, IO, 4.705s, 2035 99,760 7,452 IFB Ser. 08-66, Class SG, IO, 4.675s, 2038 922,195 57,061 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 276 299 Ser. T-51, Class 2A, 7 1/2s, 2042 11,898 12,452 Ser. T-42, Class A5, 7 1/2s, 2042 556 581 Ser. T-60, Class 1A2, 7s, 2044 6,073 6,251 Ser. T-41, Class 2A, 6.984s, 2032 332 339 IFB Ser. T-56, Class 2ASI, IO, 6.705s, 2043 9,823 1,375 Freddie Mac IFB Ser. 3349, Class SA, 30.465s, 2037 89,716 117,139 IFB Ser. 3012, Class FS, 13.319s, 2035 72,226 71,835 IFB Ser. 3370, Class TS, IO, 5.248s, 2037 187,108 15,100 IFB Ser. 3033, Class SG, IO, 5.228s, 2035 74,838 5,904 IFB Ser. 3424, Class XI, IO, 5.148s, 2036 124,824 9,602 IFB Ser. 3311, Class PI, IO, 4.988s, 2037 87,175 7,184 IFB Ser. 3375, Class MS, IO, 4.978s, 2037 254,158 20,314 IFB Ser. 3226, Class YS, IO, 4.428s, 2036 198,172 5,330 Ser. 3226, Class YI, IO, zero %, 2036 198,172 3,696 Government National Mortgage Association IFB Ser. 08-29, Class SA, IO, 6.328s, 2038 293,073 22,289 IFB Ser. 06-61, Class SM, IO, 5.928s, 2036 96,206 6,576 IFB Ser. 06-62, Class SA, IO, 5.888s, 2036 70,261 4,845 IFB Ser. 06-64, Class SB, IO, 5.888s, 2036 70,465 4,812 IFB Ser. 04-26, Class IS, IO, 5.778s, 2034 61,189 5,424 IFB Ser. 07-47, Class SA, IO, 5.678s, 2036 156,445 10,928 IFB Ser. 07-35, Class NY, IO, 5.478s, 2035 104,504 6,841 IFB Ser. 07-14, Class SB, IO, 5.348s, 2037 259,798 17,628 IFB Ser. 05-84, Class AS, IO, 5.348s, 2035 142,061 11,232 IFB Ser. 07-40, Class SB, IO, 5.298s, 2037 142,396 9,106 IFB Ser. 07-53, Class SY, IO, 5.283s, 2037 129,953 10,648 IFB Ser. 04-88, Class S, IO, 5.248s, 2032 58,123 2,300 IFB Ser. 07-74, Class SI, IO, 5.148s, 2037 86,299 4,789 IFB Ser. 07-51, Class SG, IO, 5.128s, 2037 146,367 9,822 IFB Ser. 07-78, Class SA, IO, 5.108s, 2037 299,696 20,203 IFB Ser. 07-64, Class AI, IO, 5.098s, 2037 74,259 3,908 IFB Ser. 08-2, Class SM, IO, 5.078s, 2038 211,593 14,083 IFB Ser. 08-2, Class SB, IO, 5.068s, 2038 305,080 17,503 IFB Ser. 08-4, Class SA, IO, 5.064s, 2038 380,555 21,686 IFB Ser. 07-59, Class SA, IO, 5.048s, 2037 178,755 8,988 IFB Ser. 06-26, Class S, IO, 5.048s, 2036 458,977 32,804 IFB Ser. 08-9, Class SK, IO, 5.028s, 2038 203,900 11,822 IFB Ser. 07-36, Class SA, IO, 5.018s, 2037 611,139 35,765 IFB Ser. 07-36, Class SG, IO, 5.018s, 2037 967,497 62,887 IFB Ser. 08-40, Class SA, IO, 4.978s, 2038 468,138 37,826 IFB Ser. 05-71, Class SA, IO, 4.938s, 2035 185,311 15,528 IFB Ser. 06-16, Class SX, IO, 4.838s, 2036 161,215 9,193 IFB Ser. 07-25, Class KS, IO, 4.778s, 2037 88,280 6,287 IFB Ser. 05-28, Class SA, IO, 4.748s, 2035 321,935 17,266 IFB Ser. 08-60, Class SH, IO, 4.728s, 2038 284,314 17,815 IFB Ser. 07-62, Class S, IO, 4.728s, 2037 97,633 4,826 IFB Ser. 05-17, Class S, IO, 4.728s, 2035 82,002 4,744 IFB Ser. 05-3, Class SN, IO, 4.648s, 2035 232,767 15,803 IFB Ser. 04-88, Class SN, IO, 4.648s, 2034 551,406 32,740 IFB Ser. 04-86, Class SP, IO, 4.648s, 2034 643,582 36,708 IFB Ser. 04-41, Class SG, IO, 4.548s, 2034 218,126 11,022 FRB Ser. 07-71, Class TA, zero %, 2037 9,488 9,056 FRB Ser. 07-33, Class TB, zero %, 2037 59,703 54,223 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.271s, 2045 13,851 312 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 38,000 30,271 Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 7,516 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.285s, 2040 144,451 1,967 Holmes Financing PLC FRB Ser. 10A, Class 4A1, 4.833s, 2040 (United Kingdom) 492,500 463,533 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.131s, 2037 152,127 77,585 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.296s, 2036 37,147 14,951 FRB Ser. 07-AR15, Class 1A1, 6.179s, 2037 120,217 58,906 FRB Ser. 07-AR9, Class 2A1, 6.038s, 2037 121,547 57,127 FRB Ser. 05-AR31, Class 3A1, 5.638s, 2036 148,270 78,583 FRB Ser. 05-AR5, Class 4A1, 5.488s, 2035 98,880 40,631 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 52,867 24,063 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 84,797 45,790 FRB Ser. 06-A6, Class 1A1, 1.555s, 2036 63,819 28,305 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class A4, 5.481s, 2044 10,000 6,914 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,474 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A4, 5.858s, 2040 500,000 325,220 Ser. 04-C7, Class A6, 4.786s, 2029 10,000 7,097 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.181s, 2040 390,947 2,114 Ser. 06-C1, Class XCL, IO, 0.104s, 2041 342,542 1,677 Lehman Mortgage Trust IFB Ser. 06-6, Class 1A3, IO, 5.105s, 2036 44,125 3,309 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 74,982 40,751 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 12,000 9,235 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 107,218 58,970 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.686s, 2036 39,888 20,722 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 4.819s, 2037 79,094 5,141 Ser. 07-4, Class 1A4, IO, 1s, 2037 79,094 1,684 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 451,000 327,467 Ser. 04-C15, Class A4, 4.803s, 2041 10,000 7,350 Total collateralized mortgage obligations (cost $5,366,467) CONVERTIBLE BONDS AND NOTES (5.7%)(a) Principal amount Value Banking (0.3%) Boston Private Financial Holdings, Inc. cv. sr. unsec. notes 3s, 2027 $110,000 $102,988 Capital goods (0.2%) General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 15,000 7,950 WESCO International, Inc. cv. sr. unsec. company guaranty debs. 1 3/4s, 2026 124,000 65,410 Communication services (0.5%) Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 130,000 49,563 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 130,000 71,988 Qwest Communications International, Inc. cv. sr. unsec. notes 3 1/2s, 2025 80,000 64,600 Consumer cyclicals (0.8%) Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 95,000 69,113 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 54,000 40,838 Pier 1 Imports, Inc. cv. sr. unsec. notes company guaranty 6 3/8s, 2036 22,000 11,825 Pier 1 Imports, Inc. 144A cv. sr. unsec. notes company guaranty stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 100,000 53,750 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 115,000 57,644 United Auto Group, Inc. cv. company guaranty sub. notes 3 1/2s, 2026 90,000 45,563 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 105,000 47,649 Consumer staples (0.2%) Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 130,000 73,775 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 30,000 8,700 Energy (0.4%) International Coal Group, Inc. cv. company guaranty sr. unsec. notes 9s, 2012 10,000 5,750 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 53,000 30,475 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 75,000 54,600 St. Mary Land & Exploration Co. cv. sr. notes 3 1/2s, 2027 90,000 57,600 Food (0.2%) Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 95,000 65,370 Financials (0.6%) Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 155,000 55,413 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 115,000 8,913 KKR Financial Holdings, LLC cv. sr. sec. notes 7s, 2012 (WIS) 88,000 35,200 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 105,000 31,500 Prudential Financial, Inc. cv. sr. unsec. notes FRN 1.189s, 2037 65,000 57,187 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 120,000 69,156 Health care (0.7%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 120,000 76,200 EPIX Medical, Inc. cv. sr. notes 3s, 2024 120,000 69,900 Hologic, Inc. cv. bonds stepped-coupon 2s (0s, 12/15/13) 2037 (STP) 120,000 68,544 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 125,000 65,156 Technology (1.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 135,000 50,288 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 110,000 65,758 Borland Software Corp. cv. sr. unsec. notes 2 3/4s, 2012 15,000 9,488 Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 78,000 49,335 Cray, Inc. cv. sr. sub. notes 3s, 2024 70,000 57,838 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 50,000 17,500 Kulicke & Soffa Industries, Inc. cv. bonds 0 7/8s, 2012 135,000 59,886 L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 115,000 59,081 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 30,000 20,925 Mentor Graphics Corp. cv. sub. notes FRN 4.356s, 2023 90,000 88,200 Nortel Networks Corp. cv. sr. unsec. notes company guaranty 2 1/8s, 2014 (Canada) 150,000 21,000 ON Semiconductor Corp. cv. company guaranty sub. notes 2 5/8s, 2026 105,000 52,106 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 160,000 125,000 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 110,000 46,888 Total convertible bonds and notes (cost $3,342,696) CONVERTIBLE PREFERRED STOCKS (3.7%)(a) Shares Value AES Trust III $3.375 cv. pfd. 2,075 $71,198 Alleghany Corp. 5.75% cv. pfd. 235 52,776 Avery Dennison Corp. $3.938 cv. pfd. 1,880 59,220 Bank of America Corp. Ser. L, 7.25% cv. pfd. 101 63,348 Bunge, Ltd. 5.125% cum. cv. pfd. 130 58,716 Chesapeake Energy Corp. $4.50 cum. cv. pfd. 1,375 87,313 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 2,310 60,638 Citigroup, Inc. Ser. T, $3.25 cv. pfd. 2,525 63,408 Crown Castle International Corp. $3.125 cum. cv. pfd. 2,600 86,450 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. 1,630 12,567 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 1,716 7,722 Entergy Corp. $3.813 cv. pfd. 1,380 68,310 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 1 3,500 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 6,630 33,150 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 4,630 36,461 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 1,052 43,578 General Motors Corp. $1.563 cum. cv. pfd. 5,580 22,669 Legg Mason, Inc. $5.60 cv. pfd. 1,075 20,261 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 70 59 McMoRan Exploration Co. $6.75 cum. cv. pfd. 415 31,713 Mylan, Inc. 6.50% cv. pfd. 75 43,594 Nationwide Health Properties, Inc. Ser. B, $7.75 cv. pfd. 1,030 105,606 Newell Financial Trust I $2.625 cum. cv. pfd. 2,150 55,900 Retail Ventures, Inc. $3.313 cv. pfd. 2,050 43,306 Schering-Plough Corp. 6.00% cum. cv. pfd. 530 81,984 Six Flags, Inc. $1.813 cum. cv. pfd. 3,360 3,990 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 4,230 17,597 Stanley Works (The) 3.774% units cv. pfd. ARP 119,000 68,812 Universal Corp. 6.75% cv. pfd. 66 48,428 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 1,845 44,741 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 495 12,808 Webster Financial Corp. Ser. A, 8.50% cv. pfd. 95 55,338 Total convertible preferred stocks (cost $3,069,581) FOREIGN GOVERNMENT BONDS AND NOTES (2.1%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 140,000 $121,740 Brazil (Federal Republic of) notes zero %, 2012 BRL 173 67,850 Denmark (Kingdom of) bonds 6s, 2009 DKK 149,000 25,902 France (Government of) bonds 5 1/2s, 2029 EUR 63,000 94,990 France (Government of) bonds 4s, 2013 EUR 32,974 43,688 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 2,457,600 22,287 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 24,040,500 216,133 Netherlands (Government of) bonds 5s, 2012 EUR 70,000 94,987 Norwegian (Government of) bonds 5 1/2s, 2009 NOK 300,000 42,955 Spain (Government of) bonds 6.15s, 2013 EUR 26,000 36,482 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 125,000 18,620 United Kingdom treasury bonds 4 1/4s, 2036 GBP 31,000 47,550 Total foreign government bonds and notes (cost $837,018) INVESTMENT COMPANIES (1.0%)(a) Shares Value Harris & Harris Group, Inc. (NON) 885 $3,567 iShares Dow Jones U.S. Real Estate Index Fund 1,738 58,206 iShares MSCI EAFE Index Fund 3,268 136,178 iShares Russell 2000 Growth Index Fund 153 7,486 iShares Russell 2000 Value Index Fund 214 10,092 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 1,856 166,947 S&P Midcap 400 Index Depository Receipts (MidCap SPDR Trust Series 1) 249 23,306 Total investment companies (cost $405,370) ASSET-BACKED SECURITIES (0.8%)(a) Principal amount Value Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 $23,646 $14,187 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 1,000 945 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 52,864 21,927 Ser. 99-B, Class A-5, 7.44s, 2020 145,703 52,453 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 3.895s, 2035 3,001 210 Green Tree Financial Corp. Ser. 96-6, Class M1, 7.95s, 2027 28,000 13,567 Ser. 96-3, Class A5, 7.35s, 2027 2,168 1,937 Ser. 97-3, Class A6, 7.32s, 2028 4,054 3,164 Ser. 97-6, Class M1, 7.21s, 2029 21,000 8,788 Ser. 97-3, Class A5, 7.14s, 2028 8,996 6,980 Ser. 93-4, Class A5, 7.05s, 2019 12,057 11,743 Ser. 98-4, Class A7, 6.87s, 2030 1,668 1,231 Ser. 98-2, Class A6, 6.81s, 2027 2,240 1,859 Ser. 99-3, Class A7, 6.74s, 2031 10,718 8,492 FRN 6.53s, 2030 5,839 4,251 Ser. 98-6, Class A7, 6.45s, 2030 21,361 20,302 Ser. 98-2, Class A5, 6.24s, 2016 1,617 1,353 Ser. 98-4, Class A5, 6.18s, 2030 13,617 9,779 Ser. 99-1, Class A5, 6.11s, 2023 20,576 20,064 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 71,063 42,111 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A5, 5.873s, 2022 10,286 9,353 Ser. 01-B, Class A4, 5.27s, 2018 25,715 17,219 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 226 202 Ser. 04-B, Class C, 3.93s, 2012 273 226 Oakwood Mortgage Investors, Inc. Ser. 01-D, Class A3, 5.9s, 2022 58,190 29,562 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 3.895s, 2035 3,000 45 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 4.145s, 2035 1,800 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 3.895s, 2036 3,000 30 UCFC Mfg. Hsg. Contract Ser. 97-4, Class A4, 6.995s, 2029 27,774 20,010 Total asset-backed securities (cost $479,446) COMMODITY LINKED NOTES (0.5%)(a) Principal amount Value UBS AG 144A Total Return Notes zero % (Indexed to the UBS Bloomberg Constant Maturity Commodity Index) (United Kingdom) (F) $283,000 $188,665 Total commodity linked notes (cost $283,000) PURCHASED OPTIONS OUTSTANDING (0.4%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $453,000 $81,671 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 3,248 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 81,671 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 453,000 3,248 Total purchased options outstanding (cost $65,414) UNITS (0.4%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 3.169s, 2009 (Cayman Islands) 10,000 $85,000 Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 120,000 72,000 Total units (cost $214,184) MUNICIPAL BONDS AND NOTES (0.1%)(a) Rating(RAT) Principal amount Value Chicago, Transit Auth. Transfer Tax Receipts Rev. Bonds, Ser. B, 6.899s, 12/1/40 Aa3 $30,000 $28,825 Total municipal bonds and notes (cost $30,000) WARRANTS (%)(a)(NON) Expiration Strike date Price Warrants Value Vertis Holdings, Inc. (F) 10/18/15 0.01 22 $ Total warrants (cost $-) $ SHORT-TERM INVESTMENTS (11.1%)(a) Principal amount/shares Value Federated Prime Obligations Fund $3,709,664 $3,709,664 U.S. Treasury Bills for effective yields ranging from 0.15% to 0.78%, December 4, 2008 (SEG) 304,000 303,989 U.S. Treasury Bill for an effective yield of 0.27%, December 18, 2008 (SEG) 55,000 54,993 U.S. Treasury Bill for an effective yield of 0.88%, May 15, 2009 (SEG) 325,000 323,690 Total short-term investments (cost $4,392,336) TOTAL INVESTMENTS Total investments (cost $61,997,152)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (aggregate face value $6,572,956) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $10,765 $10,934 1/21/09 $(169) British Pound 70,088 78,569 12/17/08 (8,481) Canadian Dollar 33,463 33,671 1/21/09 (208) Danish Krone 10,265 11,509 12/17/08 (1,244) Euro 5,397,738 6,085,336 12/17/08 (687,598) Hong Kong Dollar 4,530 4,529 12/17/08 1 Japanese Yen 90,828 87,576 12/17/08 3,252 Mexican Peso 52,778 63,634 1/21/09 (10,856) New Zealand Dollar 2,893 3,480 1/21/09 (587) Norwegian Krone 10,182 11,765 12/17/08 (1,583) Polish Zloty 66,206 80,774 12/17/08 (14,568) Singapore Dollar 4,762 4,884 12/17/08 (122) South African Rand 636 648 1/21/09 (12) Swiss Franc 87,944 95,647 12/17/08 (7,703) Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $10,127,315) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,007,095 $1,177,698 1/21/09 $170,603 Brazilian Real 76,959 76,662 1/21/09 (297) British Pound 235,527 269,618 12/17/08 34,091 Danish Krone 26,634 29,863 12/17/08 3,229 Euro 6,556,120 7,430,109 12/17/08 873,989 Hungarian Forint 90 106 12/17/08 16 Japanese Yen 277,299 268,838 12/17/08 (8,461) Mexican Peso 52,329 52,635 1/21/09 306 New Zealand Dollar 299,690 360,118 1/21/09 60,428 Norwegian Krone 74,880 92,499 12/17/08 17,619 Polish Zloty 66,206 79,431 12/17/08 13,225 Singapore Dollar 27,446 28,101 12/17/08 655 Swedish Krona 20,386 24,737 12/17/08 4,351 Swiss Franc 217,011 236,900 12/17/08 19,889 Total FUTURES CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 15 $7,024,452 Dec-08 $(82,419) Canadian Government Bond 10 yr (Long) 3 291,955 Mar-09 4,230 Euro-Bund 10 yr (Long) 4 617,359 Dec-08 38,715 Euro-Dollar 90 day (Long) 31 7,585,313 Dec-08 62,834 Euro-Dollar 90 day (Short) 3 735,263 Sep-09 (7,409) Euro-Dollar 90 day (Short) 3 734,475 Dec-09 (8,783) Euro-Schatz 2 yr (Long) 14 1,895,176 Dec-08 53,154 Japanese Government Bond 10 yr (Long) 2 2,914,985 Dec-08 31,571 Japanese Government Bond 10 yr Mini (Short) 4 582,955 Dec-08 (6,186) Russell 2000 Index Mini (Long) 3 141,810 Dec-08 78,280 S&P 500 Index (Long) 5 1,119,125 Dec-08 (48,375) S&P 500 Index E-Mini (Long) 67 2,999,088 Dec-08 (752,892) S&P Mid Cap 400 Index E-Mini (Long) 4 205,600 Dec-08 (87,694) U.K. Gilt 10 yr (Long) 1 179,857 Mar-09 1,384 U.S. Treasury Bond 20 yr (Long) 30 3,824,531 Mar-09 187,152 U.S. Treasury Note 2 yr (Short) 71 15,393,688 Mar-09 (83,556) U.S. Treasury Note 5 yr (Long) 5 583,555 Mar-09 10,572 U.S. Treasury Note 10 yr (Short) 7 846,781 Mar-09 (34,121) Total WRITTEN OPTIONS OUTSTANDING at 11/30/08 (premiums received $50,090) (Unaudited) Contract Expiration date/ amount strike price Value S&P 500 (Call) $10 Dec-08/$1,000 $19,500 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 302,000 Dec-08/5.00 47,954 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 302,000 Dec-08/5.00 12 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 28,574 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 3,468 Total TBA SALE COMMITMENTS OUTSTANDING at 11/30/08 (proceeds receivable $1,005,352) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, December 1, 2038 $1,000,000 12/11/08 $1,006,563 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $555,000 $ 8/26/18 3 month USD-LIBOR-BBA 4.54375% $73,304 4,069,000 9/10/10 3 month USD-LIBOR-BBA 3.22969% 85,370 1,046,000 9/18/38 4.36125% 3 month USD-LIBOR-BBA (266,104) 19,537,000 9/18/10 3 month USD-LIBOR-BBA 2.86667% 266,889 1,106,000 3,452 10/1/18 3 month USD-LIBOR-BBA 4.30% 113,497 545,000 (2,297) 10/8/38 3 month USD-LIBOR-BBA 4.30% 127,516 244,000 5/8/28 4.95% 3 month USD-LIBOR-BBA (66,081) Citibank, N.A. GBP 10,000 8/21/36 4.40% 6 month GBP-LIBOR-BBA (3,137) JPY 5,300,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (2,450) MXN 1,450,000 (F) 7/18/13 1 month MXN-TIIE-BANXICO 9.175% 48 MXN 435,000 (F) 7/22/13 1 month MXN-TIIE-BANXICO 9.21% 54 CAD 130,000 8/8/18 4.119% 3 month CAD-BA-CDOR (11,544) AUD 368,000 (E) 8/13/18 6 month AUD-BBR-BBSW 6.67% 9,948 ZAR 705,000 (F) 8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (3,464) ZAR 352,500 (F) 9/2/13 9.97% 3 month ZAR-JIBAR-SAFEX (1,702) AUD 100,000 (E) 9/11/18 6.1% 6 month AUD-BBR-BBSW (1,391) $2,998,000 9/17/13 3 month USD-LIBOR-BBA 3.4975% 104,272 1,011,000 9/18/38 4.45155% 3 month USD-LIBOR-BBA (275,128) 9,508,000 9/18/10 3 month USD-LIBOR-BBA 2.92486% 140,147 Citibank, N.A., London JPY 16,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 6,069 Credit Suisse International JPY 25,000,000 10/10/37 6 month JPY-LIBOR-BBA 2.58625% 40,770 JPY 115,000,000 10/10/12 1.45375% 6 month JPY-LIBOR-BBA (18,419) $593,000 9/18/38 4.41338% 3 month USD-LIBOR-BBA (156,942) 3,907,000 9/18/10 3 month USD-LIBOR-BBA 2.91916% 57,092 615,000 9/23/10 3 month USD-LIBOR-BBA 3.32% 13,129 EUR 160,000 9/29/18 6 month EUR-EURIBOR-Reuters 4.85% 14,026 SEK 377,500 9/30/18 4.76% 3 month SEK-STIBOR-SIDE (5,250) EUR 40,000 9/30/18 6 month EUR-EURIBOR-Reuters 4.81% 3,340 $3,006,000 10/9/10 3 month USD-LIBOR-BBA 2.81% 25,565 569,000 541 10/31/18 4.35% 3 month USD-LIBOR-BBA (56,532) EUR 296,000 (E) 11/4/18 6 month EUR-EURIBOR-REUTERS 5.00% 7,578 EUR 175,000 (E) 11/6/18 6 month EUR-EURIBOR-Reuters 4.9425% 3,998 EUR 296,000 (E) 11/11/18 6 month EUR-EURIBOR-Reuters 4.82% 5,013 $820,000 9/23/38 4.7375% 3 month USD-LIBOR-BBA (268,227) EUR 1,900,000 10/9/09 6 month EUR-EURIBOR-Reuters 4.5125% 10,844 EUR 200,000 10/9/17 4.684% 6 month EUR-EURIBOR-Reuters (14,188) EUR 300,000 10/9/37 6 month EUR-EURIBOR-Reuters 4.841% 73,436 GBP 100,000 10/9/09 6 month GBP-LIBOR-BBA 5.78% 2,028 GBP 100,000 10/5/37 6 month GBP-LIBOR-BBA 4.92% 30,677 CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (4,319) Deutsche Bank AG $369,000 9/23/38 4.75% 3 month USD-LIBOR-BBA (121,608) 595,000 10/17/18 4.585% 3 month USD-LIBOR-BBA (72,415) 6,079,000 10/24/10 3 month USD-LIBOR-BBA 2.604% 42,421 1,944,000 11/25/13 3 month USD-LIBOR-BBA 2.95409% 16,918 Goldman Sachs International SEK 2,570,000 (E) 3/2/11 3 month SEK-STIBOR-SIDE 4.2475% 9,033 SEK 620,000 (E) 3/4/19 4.80% 3 month SEK-STIBOR-SIDE (9,232) $1,016,000 4/3/18 3 month USD-LIBOR-BBA 4.19% 87,699 144,000 4/23/18 4.43% 3 month USD-LIBOR-BBA (15,108) 172,000 5/19/18 4.525% 3 month USD-LIBOR-BBA (20,191) 3,112,000 5/30/28 5.014% 3 month USD-LIBOR-BBA (870,912) JPY 100,830,000 5/7/10 6 month JPY-LIBOR-BBA 1.09125% 2,654 JPY 22,180,000 (E) 5/7/18 2.205% 6 month JPY-LIBOR-BBA (5,372) JPY 4,800,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (2,62 9) EUR 740,000 10/13/13 4.38% 6 month EUR-EURIBOR-REUTERS (33,526) EUR 810,000 10/13/18 6 month EUR-EURIBOR-REUTERS 4.54% 44,912 EUR 190,000 10/13/38 4.18% 6 month EUR-EURIBOR-REUTERS (21,080) $45,000 49 10/24/13 3 month USD-LIBOR-BBA 3.50% 1,481 1,503,000 708 10/24/10 3 month USD-LIBOR-BBA 2.60% 10,547 EUR 405,000 10/27/18 4.32% 6 month EUR-EURIBOR-REUTERS (13,756) EUR 300,000 10/27/23 6 month EUR-EURIBOR-REUTERS 4.43% 10,614 EUR 680,000 10/31/10 6 month EUR-EURIBOR-REUTERS 3.715% 5,313 $1,254,000 (7,762) 11/18/18 3 month USD-LIBOR-BBA 4.10% 98,292 1,023,000 (3,728) 11/18/13 3 month USD-LIBOR-BBA 3.45% 29,177 2,941,000 (809) 11/18/10 3 month USD-LIBOR-BBA 2.35% 13,600 JPMorgan Chase Bank, N.A. 298,000 4/8/13 3 month USD-LIBOR-BBA 3.58406% 10,464 1,017,000 5/7/13 3.9325% 3 month USD-LIBOR-BBA (54,502) 1,000,000 6/13/13 4.47% 3 month USD-LIBOR-BBA (90,661) MXN 1,450,000 7/19/13 1 month MXN-TIIE-BANXICO 9.235% 3 $1,617,000 7/28/10 3 month USD-LIBOR-BBA 3.5141% 49,813 AUD 740,000 (E) 8/6/18 6 month AUD-BBR-BBSW 6.865% 23,235 CAD 250,000 8/5/18 4.172% 6 month CAD-BA-CDOR (23,141) ZAR 455,000 (F) 8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (2,236) AUD 368,000 (E) 9/2/18 6.53% 6 month AUD-BBR-BBSW (8,652) ZAR 227,500 (F) 9/8/13 9.95% 3 month ZAR-JIBAR-SAFEX (1,092) ZAR 455,000 (F) 9/9/13 9.94% 3 month ZAR-JIBAR-SAFEX (2,169) JPY 71,790,000 9/18/15 6 month JPY-LIBOR-BBA 1.19% (1,938) JPY 150,000 9/18/38 2.17% 6 month JPY-LIBOR-BBA (101) $710,000 9/23/38 4.70763% 3 month USD-LIBOR-BBA (228,080) EUR 300,000 10/17/13 6 month EUR-EURIBOR-REUTERS 4.51% 15,220 JPY 109,123,000 10/23/13 6 month JPY-LIBOR-BBA 1.28375% 8,652 JPY 21,995,000 10/23/38 2.0625% 6 month JPY-LIBOR-BBA (8,649) $505,000 10/23/13 3 month USD-LIBOR-BBA 3.535% 16,710 EUR 240,000 10/31/13 6 month EUR-EURIBOR-REUTERS 3.967% 5,068 $1,462,000 4,409 11/4/18 4.45% 3 month USD-LIBOR-BBA (161,466) 246,000 1,168 11/4/13 3.85% 3 month USD-LIBOR-BBA (11,006) EUR 150,000 11/18/23 6 month EUR-EURIBOR-Reuters 4.412% 5,652 $296,000 (E) 11/24/18 3.735% 3 month USD-LIBOR-BBA (2,244) JPY 110,410,000 (F) 11/26/13 1.095% 6 month JPY-LIBOR-BBA 2,396 JPY 22,254,000 (F) 11/26/38 6 month JPY-LIBOR-BBA 1.75% (8,135) JPY 30,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (11,375) Merrill Lynch Capital Services, Inc. $421,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (31,867) JPY 4,800,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (2,796) Merrill Lynch Derivative Products AG JPY 2,400,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (1,557) UBS AG $119,000 (4,087) 11/10/38 3 month USD-LIBOR-BBA 4.45% 28,169 1,023,000 (34,006) 11/10/28 3 month USD-LIBOR-BBA 4.45% 172,704 2,192,000 55,685 11/10/18 4.45% 3 month USD-LIBOR-BBA (182,275) Total ) (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. GBP 10,000 8/21/36 (3.085%) GBP Non-revised UK Retail Price Index $(751) Goldman Sachs International EUR 560,000 (F) 3/26/09 (2.27%) Eurostat Eurozone HICP excluding tobacco (1,996) EUR 310,000 4/30/13 2.375% French Consumer Price Index excluding tobacco 26,485 EUR 310,000 4/30/13 (2.41%) Eurostat Eurozone HICP excluding tobacco (25,780) EUR 310,000 (F) 5/6/13 2.34% French Consumer Price Index excluding tobacco 24,485 EUR 310,000 5/6/13 (2.385%) Eurostat Eurozone HICP excluding tobacco (25,544) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating** (paid)*** amount date per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 $ $5,000 12/20/08 550 bp $(46) BSKYB Finance UK Plc, 5 3/4%, 10/20/17 110,000 2/20/09 (50 bp) 381 Clear Channel Communications, 5 3/4%, 1/15/13 Caa1 10,000 9/20/09 635 bp (1,022) Computer Science Corp., 5%, 2/15/13 50,000 3/20/18 (71 bp) 2,688 DJ LCDX NA Series 9 Index BB- 29,500 990,000 12/20/12 225 bp (164,685) Embarq Corp., 7.082%, 6/1/16 40,000 6/20/16 (265 bp) (1,554) Limited Brands, Inc., 6 1/8%, 12/1/12 40,000 12/20/12 (252 bp) 5,533 Marriott International, 4 5/8%, 6/15/12 20,000 6/20/12 (139 bp) 2,371 Mattel, Inc., 7 1/4%, 7/9/12 155,000 3/20/13 (157.2 bp) 2,874 Motorola, Inc., 6.5%, 9/1/25 110,000 11/20/11 (240 bp) 2,712 Ryder System Inc., 6.95%, 12/1/25 155,000 3/20/13 (135 bp) 9,138 Sealed Air Corp., 5 5/8%, 7/15/13 100,000 9/20/13 (169 bp) 12,056 Spectra Energy Capital, 6 1/4%, 2/15/13 155,000 9/20/14 (115 bp) 4,720 Tyson Foods, Inc., 6.6%, 4/1/16 60,000 12/20/11 (370 bp) 2,500 Tyson Foods, Inc., 6.6%, 4/1/16 60,000 10/20/11 (370 bp) 2,315 Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 5,000 12/20/08 725 bp (23) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 5,000 12/20/08 800 bp (13) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 5,000 12/20/08 825 bp (10) DJ ABX HE AAA Index AAA 11,086 130,022 7/25/45 18 bp (19,790) DJ ABX HE AAA Index AA+ 22,401 119,992 5/25/46 11 bp (17,496) DJ ABX HE AAA Series 6 Version 1 Index AAA 1,522 13,965 7/25/45 18 bp (1,795) DJ ABX HE AAA Series 6 Version 1 Index AAA 12,836 115,575 7/25/45 18 bp (14,321) DJ ABX HE PEN AAA Series 6 Version 1 Index AA+ 2,473 12,888 5/25/46 11 bp (1,812) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 18,849 113,770 5/25/46 11 bp (18,935) FirstEnergy Corp., 7 3/8%, 11/15/31 90,000 12/20/11 (85 bp) 1,051 International Lease Finance Corp., 4.15%, 1/20/15 110,000 6/20/13 (222.50 bp) 23,890 Masco Corp., 5 7/8%, 7/15/12 100,000 3/20/17 (213 bp) 15,289 Newell Rubbermaid, Inc., 6.35%, 7/15/28 85,000 6/20/13 (85 bp) 3,151 Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 5,000 6/20/13 585 bp (1,755) Credit Suisse International Arrow Electronics, Inc., 6 7/8%, 6/1/18 60,000 10/1/10 (54.2 bp) 1,107 DJ ABX HE AAA Index AAA 14,392 115,575 7/25/45 18 bp (13,054) DJ ABX HE AAA Index AAA 13,193 115,575 7/25/45 18 bp (14,253) DJ ABX HE AAA Series 7 Version 2 Index BB+ 3,330 6,000 (F) 1/25/38 76 bp (543) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 10,509 53,330 5/25/46 11 bp (7,223) DJ CDX NA HY Series 10 B+ 2,100 20,000 6/20/13 500 bp (2,124) DJ CDX NA HY Series 10 B+ 5,313 50,000 6/20/13 500 bp (5,248) DJ CDX NA IG Series 11 Index (7,381) 240,000 12/20/13 (150 bp) 1,409 DJ CDX NA IG Series 11 Index (7,804) 330,000 12/20/13 (150 bp) 4,365 DJ CMB NA CMBX AAA Index Aaa 21,305 128,000 12/13/49 8 bp (24,737) DJ CMB NA CMBX AAA Index (4,005) 51,000 2/17/51 (35 bp) 14,466 DJ CMB NA CMBX AAA Index (1,865) 25,000 2/17/51 (35 bp) 7,190 DJ CMB NA CMBX AJ Index (17,362) 54,000 2/17/51 (96 bp) 18,578 KB Home, 5 3/4%, 2/1/14 50,000 9/20/11 (425 bp) 2,754 Liberty Mutual Insurance, 7 7/8%, 10/15/26 5,000 12/20/13 (210 bp) 172 Southwest Airlines, 5 1/4%, 10/1/14 25,000 (F) 3/20/12 (190 bp) 1,659 Deutsche Bank AG CBS Corp, 4 5/8%, 5/15/18 70,000 6/20/11 (102 bp) 6,399 CenturyTel. Inc., 6%, 4/1/17 50,000 6/20/13 (170 bp) (301) CNA Financial Corp., 5.85%, 12/15/14 135,000 9/20/16 (155 bp) 17,485 DJ ABX CMBX AAA Index Aaa 1,809 30,000 (F) 2/17/51 35 bp (9,260) DJ ABX HE A Series 7 Version 2 Index CCC 25,480 28,000 1/25/38 369 bp (1,155) DJ ABX HE AAA Index AAA 7,465 96,313 7/25/45 18 bp (15,406) DJ ABX HE AAA Series 6 Version 1 Index AAA 1,428 13,484 7/25/45 18 bp (1,774) DJ CDX NA HY Series 11 Index B+ 9,656 50,000 12/20/13 500 bp (2,756) DJ CDX NA IG Series 11 Version 1 Index (22,620) 1,400,000 12/20/13 (150 bp) 28,946 Expedia Inc., 7.456%, 8/15/18 27,000 12/20/13 (310 bp) 3,017 General Electric Capital Corp., 6%, 6/15/12 Aaa 50,000 9/20/13 109 bp (6,633) Hanson PLC., 7 7/8%, 9/27/10 25,000 9/20/16 (255 bp) 12,307 iStar Financial, Inc., 6%, 12/15/10 Ba3 675 10,000 3/20/09 500 bp (456) Korea Monetary STAB Bond, 5%, 2/14/09 A2 130,000 (F) 2/23/09 105 bp (541) Korea Monetary STAB Bond, 5.15%, 2/12/10 A2 130,000 2/19/10 115 bp (3,072) MetLife Inc., 5%, 6/15/15 5,000 12/20/13 (405 bp) 424 Packaging Corporation of America, 5 3/4%, 8/1/13 165,000 9/20/13 (129 bp) 5,021 Pitney Bowes, Inc., 4 5/8%, 10/1/12 60,000 3/20/18 (95 bp) 1,908 PPG Industries, Inc., 7.05%, 8/15/09 85,000 3/20/18 (154 bp) 4,217 Prudential Financial Inc., 4 1/2%, 7/15/13 5,000 12/20/13 (388 bp) 1,046 Republic of China, zero coupon, 12/5/08 Aa3 217,000 12/12/08 115 bp 1,645 Tyco Electronics Group, 6.55%, 10/1/17 90,000 12/20/17 (125.5 bp) 4,940 Universal Corp., 5.2%, 10/15/13 25,000 3/20/15 (95 bp) 429 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 10,000 9/20/13 477 bp (1,692) Goldman Sachs International CNA Financial Corp., 5.85%, 12/15/14 $5,000 9/20/11 (160 bp) 392 DJ ABX HE A Index CCC 9,381 14,000 1/25/38 369 bp (3,981) DJ ABX HE AAA Index AAA 3,733 48,156 7/25/45 18 bp (7,703) DJ ABX HE AAA Index BB+ 3,290 14,000 1/25/38 76 bp (5,773) DJ CDX NA HY Series 9 Index 25-35% tranche A2 620,000 (F) 12/20/10 429 bp (27,862) DJ CDX NA HY Series 9 Index 25-35% tranche A2 790,000 (F) 12/20/10 249 bp (64,858) DJ CDX NA HY Series 9 Index 25-35% tranche A2 90,000 (F) 12/20/10 305 bp (6,349) DJ CDX NA IG Series 10 Index 1,480 77,104 6/20/18 (150 bp) 4,568 DJ CDX NA IG Series 11 Index (12,607) 250,000 12/20/13 (150 bp) (3,023) DJ CDX NA IG Series 11 Index (11,679) 250,000 12/20/13 (150 bp) (2,096) DJ CMB NA CMBX AAA Index (1,413) 17,000 2/17/51 (35 bp) 4,897 Macy's Retail Holdings, Inc., 7.45%, 7/15/17 140,000 6/20/11 (254.9 bp) 22,899 Pearson PLC., 7%, 10/27/14 100,000 6/20/18 (96 bp) (716) JPMorgan Chase Bank, N.A. AllTel Corp., 7 7/8%, 7/1/32 35,000 9/20/12 (95 bp) 657 Anheuser-Busch Co., Inc. 5 5/8%, 10/1/10 100,000 3/20/17 (133 bp) 3,746 Cardinal Health Inc., 5.85%, 12/15/17 20,000 6/20/12 (40 bp) 232 Computer Science Corp., 5%, 2/15/13 85,000 3/20/18 (82 bp) 3,845 Cox Communications, Inc., 6.8%, 8/1/28 100,000 3/20/10 (45 bp) 1,288 DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 2,627 13,332 5/25/46 11 bp (1,806) DJ CMB NA CMBX AAA Index (2,025) 26,000 (F) 2/17/51 (35 bp) 7,568 Embarq Corp., 7.082%, 6/1/16 130,000 6/20/13 (337 bp) (7,599) Expedia, Inc., 7.456%, 8/15/18 18,000 9/20/13 (300 bp) 1,994 Glencore Funding LLC, 6%, 4/15/14 100,000 6/20/14 (148 bp) 40,024 iStar Financial, Inc., 6%, 12/15/10 Ba3 350 5,000 3/20/09 500 bp (216) Jefferson Smurfit Corp., 7.5%, 6/1/13 B3 15,000 3/20/13 685 bp (8,905) Lexmark International, Inc., 5.9%, 6/1/13 15,000 6/20/13 (113 bp) 1,605 Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 5,000 6/20/13 595 bp (1,744) Merrill Lynch Capital Services, Inc. Marriott International, 4 5/8%, 6/15/12 95,000 6/20/12 (247 bp) 7,993 Merrill Lynch International AllTel Corp., 7 7/8%, 7/1/32 245,000 9/20/12 (97 bp) 4,418 Computer Sciences Corp, 5%, 2/15/13 30,000 3/20/13 (66 bp) 840 Liberty Media LLC., 5.7%, 5/15/13 65,000 (F) 6/20/09 (203 bp) 317 MGM Mirage Inc., 5 7/8%, 2/27/14 60,000 9/20/10 (470 bp) 15,347 Pearson PLC, 7%, 10/27/14 100,000 6/20/18 (65 bp) 1,846 Supervalu, Inc., 7 1/2%, 05/15/12 240,000 8/1/09 (90 bp) 4,906 Morgan Stanley Capital Services, Inc. Bundesrepublic of Deutschland, 6%, 6/20/16 Aaa 109,000 6/20/18 8 bp (2,839) DJ CDX NA IG Series 10 Index 10,511 538,752 6/20/18 (150 bp) 32,090 DJ CDX NA IG Series 11 Index (21,506) 840,000 12/20/18 (140 bp) 19,854 DJ CMB NA CMBX AAA Index Aaa 65,119 925,000 2/17/51 35 bp (276,162) DJ CMB NA CMBX AAA Index Aaa 134,783 1,242,000 2/17/51 35 bp (323,457) DJ CMB NA CMBX AAA Index Aaa 22,501 184,000 2/17/51 35 bp (45,386) Nalco Co., 7.75%, 11/15/11 B1 15,000 3/20/13 460 bp (735) Republic of Austria, 5 1/4%, 1/4/11 109,000 6/20/18 (17 bp) 9,101 Universal Corp., 5.2%, 10/15/13 75,000 3/20/13 (89 bp) 631 UBS, AG Cardinal Health Inc., 5.85%, 12/15/17 150,000 6/20/13 (49 bp) 2,203 Hanson PLC., 7 7/8%, 9/27/10 55,000 9/20/16 (250 bp) 27,138 Meritage Homes Corp., 7%, 5/1/14 65,000 9/20/13 (760 bp) 7,460 Total * Payments related to the reference debt are made upon a credit default event. ** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at November 30, 2008. *** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $39,723,062 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at November 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at November 30, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at November 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $62,057,092, resulting in gross unrealized appreciation and depreciation of $747,222 and $15,062,704, respectively, or net unrealized depreciation of $14,315,482. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On November 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At November 30, 2008, liquid assets totaling $11,353,065 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities. The rates shown on Adjustable Rate Preferred Stock (ARP), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at November 30, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2008 (as a percentage of Portfolio Value): Bermuda 0.5% Canada 0.5 Germany 3.1 Japan 1.0 Netherlands 2.7 United Kingdom 2.7 United States 86.6 Other 2.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $231,349 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $31,564,477 and $64,069,467, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $15,553,697 $(643,606) Level 2 32,187,632 (1,529,877) Level 3 281 Total $47,741,610 $(2,173,483) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of November 30, 2008: Investment in Securities Other Financial Instruments* Balance as of February 29, 2008 $ $ Accrued discounts/premiums 17 Realized Gain / Loss Change in net unrealized appreciation (depreciation) 14 Net Purchases / Sales 250 Net Transfers in and/or out of Level 3 Balance as of November 30, 2008 $281 $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 29, 2009
